Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 1 of 91 Page ID
                                 #:7873


 1   Michael H. Boyamian, SBN 256107
     Armand R. Kizirian, SBN 293992
 2   BOYAMIAN LAW, INC.
     550 N. Brand Blvd., Suite 1500
 3   Glendale, CA 91203
     Telephone: (818) 547-5300
 4   Facsimile: (818) 547-5678
     E-mail: michael@boyamianlaw.com
 5           armand@boyamianlaw.com
 6   Michael S. Morrison, SBN 205320
     ALEXANDER MORRISON + FEHR LLP
 7   1900 Avenue of the Stars, Suite 900
     Los Angeles, California 90067
 8   Telephone: (310) 394-0888
     Facsimile: (310) 394-0811
 9   E-mail: mmorrison@amfllp.com
10   Attorneys for Plaintiffs SEVAG CHALIAN,
     SIGFREDO CABRERA, ENKO TELAHUN,
11   CHRISTINE MCNEELY, PATRICK BRENNAN,
     and the Settlement Class
12
     (Additional Counsel Listed on Following Page)
13
                           UNITED STATES DISTRICT COURT
14
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
      SEVAG CHALIAN, an Individual,              Case No.: 2:16-cv-08979-AB-AGR
16    Individually and on behalf of all others
      similarly situated and the general         Related Case No.: 2:20-cv-02401-AB-
17    public,                                    AGR
18                    Plaintiffs,                Assigned to Hon. Andre Birotte Jr.
19          v.                                   DECLARATION OF ARMAND R.
                                                 KIZIRIAN IN SUPPORT OF
20    CVS PHARMACY, INC., a Rhode                PLAINTIFFS’ RESPONSE TO THE
      Island corporation; CVS RX                 OBJECTIONS OF PARVIN
21    SERVICES, INC., a New York                 GHASSEMIAN TO THE
      corporation; GARFIELD BEACH                PROPOSED CLASS ACTION
22    CVS, LLC, a California limited             SETTLEMENT
      liability company; and DOES 1 thru
23    100, inclusive,                            [Filed Concurrently with Plaintiffs’
                                                 Response to Objections of Parvin
24                    Defendants.                Ghassemian to the Proposed Class
                                                 Action Settlement]
25
                                                 Date:       December 4, 2020
26                                               Time:       10:00 a.m.
                                                 Location:   Courtroom 7B
27
                                                 Complaint Filed: July 20, 2016
28                                               Action Removed: December 5, 2016

     DECLARATION OF ARMAND R. KIZIRIAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
        GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 2 of 91 Page ID
                                 #:7874


 1   R. Craig Clark (SBN 129219)
     cclark@clarklawyers.com
 2   Alicja A. Urtnowski (SBN 321215)
     aurtnowski@clarklawyers.com
 3   CLARK LAW GROUP
     3258 Fourth Avenue
 4   San Diego, CA 92103
     Telephone: (619) 239-1321
 5   Facsimile: (888) 273-4554
 6   Thomas W. Falvey, SBN 65744
     LAW OFFICES OF THOMAS W. FALVEY
 7   550 N. Brand Blvd., Suite 1500
     Glendale, CA 91203
 8   Telephone: (818) 547-5200
     Facsimile: (818) 500-9307
 9   E-mail: thomaswfalvey@gmail.com
10   Walter Haines, SBN 071075
     UNITED EMPLOYEES LAW GROUP
11   5500 Bolsa Avenue, Suite 201
     Huntington Beach, CA 92649
12   Telephone: (562) 256-1047
     Facsimile: (562) 256-4554
13
     Attorneys for Plaintiffs SEVAG CHALIAN,
14   SIGFREDO CABRERA, ENKO TELAHUN,
     CHRISTINE MCNEELY, PATRICK BRENNAN,
15   and the Settlement Class
16

17

18

19

20
21

22

23

24

25

26
27

28
                                        1
       DECLARATION OF ARMAND R. KIZIRIAN IN SUPPORT OF PLAINTIFFS’ RESPONSE
       TO GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 3 of 91 Page ID
                                 #:7875


 1                     DECLARATION OF ARMAND R. KIZIRIAN
 2   I, Armand R. Kizirian, declare as follows:
 3          1.     I am an attorney duly licensed to practice law in the State of
 4   California. I am a member in good standing of the State Bar of California, and the
 5   Central District of California. I am one of the attorneys of record for Plaintiffs
 6   Sevag Chalian, Sigfredo Cabrera, Enko Telahun, Christine McNeely, and Patrick
 7   Brennan (“Plaintiffs”) in the instant litigation. All of the information set forth
 8   herein is based on my personal and firsthand knowledge and if called and sworn as
 9   a witness, I could and would competently testify thereto.
10          2.     Attached as Exhibit “1” to the Declaration of Armand R. Kizirian is a
11   true and correct copy of Plaintiff’s Motion for Preliminary Approval of Class
12   Action and PAGA Settlement dated February 2, 2018 in Foscue v. Ken Garff
13   Automotive Group, et al. (Los Angeles Sup. Ct. Case No. BC648132).
14          3.     Attached as Exhibit “2” to the Declaration of Armand R. Kizirian is a
15   true and correct copy of the Court’s Order Denying Preliminary Approval of Class
16   Action and PAGA Settlement dated July 3, 2018 in Foscue v. Ken Garff
17   Automotive Group, et al. (Los Angeles Sup. Ct. Case No. BC648132).
18          4.     Attached as Exhibit “3” to the Declaration of Armand R. Kizirian is a
19   true and correct copy of the Request for Dismissal of Class Action dated
20   September 25, 2018 in Foscue v. Ken Garff Automotive Group, et al. (Los Angeles
21   Sup. Ct. Case No. BC648132).
22          5.     Attached as Exhibit “4” to the Declaration of Armand R. Kizirian is a
23   true and correct copy of Plaintiff Jeffrey Winters’ Notice of Motion and
24   Unopposed Motion for Award of Reasonable Attorneys' Fees and Costs dated
25   August 17, 2011 in Jeffrey Winters v. Base Productions, Inc., Los Angeles
26   Superior Court Case No. BC410650.
27          I declare under penalty of perjury that under the laws of the State of
28   California and the United States of America that the foregoing is true and correct.
                                        2
       DECLARATION OF ARMAND R. KIZIRIAN IN SUPPORT OF PLAINTIFFS’ RESPONSE
       TO GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 4 of 91 Page ID
                                 #:7876


 1         Executed on November 25, 2020, in Glendale, California.
 2
                                    /s/ Armand R. Kizirian
 3                                        Armand R. Kizirian
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        3
       DECLARATION OF ARMAND R. KIZIRIAN IN SUPPORT OF PLAINTIFFS’ RESPONSE
       TO GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 5 of 91 Page ID
                                 #:7877




           Exhibit “1”
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 6 of 91 Page ID
                                 #:7878
                         0                                        0
ROB HENNIG(STATE BAR No. 174646)                                                FILED
BRANDON Ruiz(STATE BAR No.264603)                                       Superior Court Of California
SHOSHEE JAU(STATE BAR No.311866)                                           County of Los Angeles
HENNIG Ruiz P.C.
                                                                              FEB 02 2018
3600 WILSHIRE BLVD,SuiTE 820
                                                                   Sherri R. Carter,txecutive offi,,r/Cl"
Los ANGELES,CA 90010                                                                                     k
TELEPHONE: 213-386-3741                                             By___/J~~
                                                                                                 I Ueputy
                                                                            Rita NLzar— yan
FACSIMILE: 213-386-3740


Attorneys for Plaintiff John Foscue

                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
         FOR THE COUNTY OF LOS ANGELES,UNLIMITED KRISDICTION


JOHN FOSCUE,an individual, individually               CASE NO. BC648132
and on behalf of all others similarly situated,
                                                      Assigned for all purposes to:
                                                      Hon. Maren E. Nelson in Dept. 307
                       Plaintiff,
                                                      CLASS ACTION
       vs.
                                                      NOTICE OF MOTION AND MOTION
KEN GARFF AUTOMOTIVE GROUP,d/b/a                      FOR ORDER PRELIMINARILY
                                                      APPROVING CLASS ACTION
CULVER CITY TOYOTA,a corporation;                     SETTLEMENT
CULVER CITY TOYOTA,d/b/a CULVER
CITY SCION,a corporation; and DOES I
THROUGH 90, inclusive,                                Date: February 28, 2018
                                                      Time: 10:30 a.m.
                                                      Department: 307
                       Defendants.
                                                      Complaint Filed: January 26, 2017




TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Plaintiff John Foscue ("Class Representative") hereby moves for an Order(1)

preliminarily approving the proposed class action settlement in the above-captioned case,(2)

provisionally certifying a settlement class,(3)approving appointment ofPhoemix Class Action

Administration Solutions as settlement administrator,(4)approving as to form and content the


                                                  I
              MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 7 of 91 Page ID




                                                                                                     i
                                 #:7879
                                                    0




                                                                                                Im
                                                                                                         r
                                                                                                              -
                                                                                                         M
                                                                                                m
                                                                                        m
                                                                                                m
                                                                                          _0                      M.
                                                                                                         m
                                                                                <
                                                                                    z
                                                                                        -
                                                                                            v
                                                                                    --q D --4                     cf.)
                                                                                                         "n
                                                                                m
                                                             Da:l
                                                                                                         =M
                                                                     ,
                                                                         mv..
                                                                                        —
                                                             .0 M I-0 M
                                                                z     0
                                                             v
                                                                 m
                                                                         4.4t
                                                                         n,
                                                             Cl 0 0
                                                               Cj
                                                             000
                                                                          cl
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 8 of 91 Page ID
                                 #:7880



proposed notice, claim form, and method used to request exclusion from the settlement,(5)

directing the mailing of the notice to the settlement class, and(6)scheduling a final approval
hearing on the question of whether the settlement, including the payment of attorneys' fees and

costs, penalties, and the Class Representative's enhancement payment, should be finally

approved as fair, reasonable, and adequate as to the members ofthe class.

       This motion is made pursuant to Rule 3.769 of the California Rules of Court, which

provides for court approval of the settlement of a purported class action and allows the Court to
preliminarily certify a provisional class for settlement purposes.

       The basis for this motion is that the proposed settlement is fair, adequate, and reasonable

and in the best interests ofthe class as a whole, and that the procedures proposed by the parties

are adequate to ensure the opportunity of class members to participate in, opt out of, or object to

the settlement.

       This motion will be based on the Memorandum of Points and Authorities set forth herein,

the Class Action Settlement Agreement(the "Agreement") attached hereto as Exhibit A,the

Declaration of Brandon Ruiz, Esq.("Ruiz Decl.") in support of the motion, and such evidence or

oral argument as may be presented at the hearing, and on the complete records and file herein.



       DATED: February 2, 2018                        HENNIG RUIZ P.C.



                                                      Rob Hening
                                                      Brandon Ruiz
                                                      Shoshee Jau
                                                      Attorneys for Plaintiff John Foscue




                                                 2
             MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
       Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 9 of 91 Page ID
                                        #:7881
                               0                                          0




                           MEMORANDUM OF POINTS AND AUTHORITIES

       1.     INTRODUCTION.

              Plaintiff John Foscue ("Plaintiff' or "Class Representative") filed this class action

       lawsuit, claiming that he and other current and former employees of Defendant GL CCT,LLC at

       Culver City Toyota("Defendant") are entitled to compensation for missed meal periods,

       inaccurate itemized wage statements, waiting time penalties, and associated penalties for

       violations ofthe Labor Code. Defendant denies Plaintiff's allegations in their entirety, and

       further denies any wrongdoing or misconduct on its part. Defendant contends that neither

       Plaintiff nor the putative class of employees he purports to represent has sustained any damages

       in any way.

              Plaintiff and Defendants (hereinafter the "Parties") engaged in informal discovery,

       exchanged voluminous documents and information, and thoroughly investigated their respective

       claims and defenses. The Parties began settlement discussions in April 2017. On or about

       September 28,2017, the Parties reached a tentative settlement, in part with the aid of mediator

       Jeffrey Krivis. See Declaration of Brandon Ruiz("Ruiz Decl.") J~ 4-5.

              The settlement is a fair result for the class. The settlement occurred as a result of arm's-

       length negotiations by experienced counsel after informal discovery was exchanged betw--en the

       Parties. See Ruiz Decl. TT 6-7. The settlement will result in significant financial benefit to the

       participating claimants, under terms that are by any measure fair, reasonable and adequate. See

       Ruiz Decl. J~ 6-7; See Dunk v. Ford Motor Co.,(1996)48 Cal. App. 4th 1794, 1901-02.

              For the foregoing reasons, Plaintiff respectfully requests that the Court(1) grant

       preliminary approval ofthe proposed settlement and stipulation,(2) provisionally certify the

       proposed settlement class,(3)approve the appointment ofthe proposed settlement administrator,

       (4) approve as to form and content the proposed notice and claim form,(5) direct the mading of

       the notice to the settlement class, and (6)schedule a final fairness and approval hearing.
:.:1
       W

       W


                                                         I
  ;
  I
                     MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
       Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 10 of 91 Page ID
   I                                     #:7882
                                0                                           0


       11.    PROCEDURAL BACKGROUND AND SETTLEMENT OVERVIEW.

              A.      Class Definition

              Solely for purposes of this Settlement, the Parties have stipulated to define the settlement

       "Class" as meaning any and all persons who are employed or who have been employed by

       Defendant Culver City Toyota in a non-exempt sales position at any time during the Class

       Period. The Class does not include, however,(i) any person who timely and properly requests

       exclusion from the Class and (ii) any person who, prior to the Court's approval of this

       Settlement, released any Defendant from wage and hour claims, including but not limited to

       claims for unpaid wages or overtime, as a result of a settlement reached in any other matter. The

       "Class Period" is January 26, 2013 through the date of preliminary approval ofthe Settlement.

       See Class Action Settlement Agreement("Agreement"), T 3. The parties estimate that the class

       size is approximately 171 employees.

              B.      Case Summary

              Named Plaintiff John Foscue filed the initial Complaint in this action against Defendants

       on January 26, 2017, a First Amended Complaint on February 7, 2017, and a Second Amended

       Complaint on November 15, 2017(the "Complaint"). The Complaint alleges that Plaintiff and

       other "similarly situated" current and former employees of Defendants have been denied, among

       other things, wages, meal periods, and accurate itemized wage statements. The Complaint seeks

       compensation for statutory penalties, civil penalties, injunctive relief, costs, interest, and

       attorneys' fees, as allegedly due to Plaintiff and putative class who worked for Defendants in the

       four years prior to the filing of the lawsuit, and asserts causes of action for(1)failure to provide

       lawful meal periods;(2)failure to pay all wages owed semi-monthly,(3)failure to furnish

       accurate itemized- wage statements,(4) waiting time penalties,(5)unfair competition; and (6)

       violations under the Private Attorney General Act("PAGA"). See Ruiz Decl. ~ 4.

               The parties mediated this case on September 28, 2017 with mediator Jeffrey Krivis, and

       at the mediation, the parties reached an agreement to settle in principal. The parties then
'""I

       executed a written Class Action Settlement Agreement on November 28, 2017. To date, no class


                                                          2

                     MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 11 of 91 Page ID
                                  #:7883
                         0                                           0


has been certified, and no court has made any findings that Defendants engaged in any

wrongdoing or in any wrongful conduct or otherwise acted improperly or in violation of any

state or federal law, rule or regulation, with respect to the issues presented in the litigation.

        The Parties engaged in investigation and informal discovery into the factual and legal

claims presented in the Complaint. See Ruiz Decl.~ 5. Broad informal discovery took place

between the Parties in which Defendants and Plaintiff exchanged a considerable amount of

information and documentation. Plaintiff and Defendants have collectively reviewed and

analyzed hundreds of pages of documents. Id. The parties also apprised each other of their

respective factual contentions, legal theories, and defenses. See Ruiz Decl. J~ 5-7. Additionally,

during the course of their information exchange, the Parties have engaged in good faith, arms-

length negotiations aimed at settling their dispute. Id.

        Armed with data regarding the composition of the putative class members, the Parties

were able to engage in informed negotiations of possible settlement alternatives. Id Defendants

provided Plaintiffs counsel with data regarding the class composition. Based on the data

provided by Defendants, Plaintiff's counsel prepared a damages model. Plaintiffs counsel

calculated maximum damages of $887,895. The estimated potential damages for missed meal

breaks totaled $345,895 and the estimated potential damages for waiting time penalties totaled

$542,000. Plaintiff asserts that if he prevailed this would be the outside exposure for

Defendants. Plaintiff calculated this number using the class composition information provided

by Defendants, including a random representative sample of timekeeping and payroll data that

indicated that Defendants failed to provide meal breaks to its employees approximately 55

percent of the time. Defendants dispute that they owe any sums to Plaintiff or the putative class.

In settling this case, Plaintiff took into account Defendants' defenses to the claims asserted. See

 Ruiz Decl. T~ 6.

        C.      Settlement Terms

        The settlement, described more fully in the parties' proposed Class Action Settlement

 Agreement("Agreement") attached as Exhibit A hereto, provides for certification of a


                                                   3
              MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 12 of 91 Page ID
                                  #:7884



provisional settlement class for settlement purposes only, and for a gross settlement amount of

one hundred twenty-five thousand dollars($125,000.00)(the "Gross Settlement Amount"). See

Agreement,~ 11.

       The Gross Settlement Amount will be allocated as follows:(a) a settlement payment to

each settlement class member who does not request to be excluded (an "Authorized Claimant")

in an amount determined by a formula that takes into account the net amount of the Gross

Settlement Amount available for settlement and the number of days worked by the Authorized

Claimant in the Class Period;(b)the attorneys' fees awarded to Class Counsel in an amount not

to exceed $41,625 (one third ofthe Gross Settlement Amount);(c)reimbursement of litigation

costs incurred by Class Counsel in an amount not to exceed $9,000;(d)an Enhancement Award

to Plaintiff in an amount not to exceed $5,000;(e) all Claims Administration expenses by --he

settlement administrator, Phoenix Class Action Administration Solutions, estimated to be $7,250

to; and (f) payment to the California Labor Workforce Development Agency for Private

Attorney General Act("PAGA")penalties and damages under California Labor Code section

2699 et seq. in an amount not to exceed $975.00. The balance of the Gross Settlement Amount

that is not allocated as above or claimed by putative class members eligible to submit a claim

shall be transmitted as follows: 25% to the State of California State Treasury for deposit in the

Trial Court Improvement and Modernization Fund; 25%.to the State of California State Treasury

for deposit into the Equal Access Fund of the Judicial Brand; 50% to Legal Aid at Work. If the

Court grants final approval to the settlement, there shall be no reversion of unclaimed amounts o'

the Gross Settlement Amount to Defendants. See Agreement, ~ 35.

               1.      Nature of Any Injunctive Relief

       There is no injunctive relief requested as part of this settlement.

               2.      Amount and Manner of Distribution of Compensation

       The amount and manner of the distribution ofthe Gross Settlement Amount is set forth in

Paragraph 35 of the Agreement. Payments from the Gross Settlement Amount shall be made, as

specified in this Agreement and approved by the Court, for:(1)Individual Settlement Payments


                                                 4

             MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 13 of 91 Page ID
                        0         #:7885
                                                                   0
to Settlement Class Members who do not request to be excluded,(2)Class Representative
Enhancement Award,(3) Class Counsel Award,(4)PAGA Payment, and (6)the Settlement

Administration Costs. The amount of the Maximum Gross Settlement Amount remaining after

these deductions will constitute the "Net Settlement Amount." Individual Settlement Payments

will be paid from the Net Settlement Amount and shall be paid pursuant to the terms set forth as
follows. Defendant will calculate the Total Hours Worked by each Settlement Class Member.

The respective Total Hours Worked for each Settlement Class Member will be divided by the
Total Hours Worked for all Settlement Class Members, resulting in the Payment Ratio for each

Settlement Class Member. Each Settlement Class Member's Payment Ratio is then multiplied

by the Net Settlement Amount to determine his or her Individual Settlement Payment. Each

Individual Settlement Payment will be reduced by any legally mandated deductions for each

Settlement Class Member. Settlement Class Members are not eligible to receive any

compensation under the Settlement other than Individual Settlement Payments. See Agreement,

  35(a).
               3.      Right to Terminate Settlement

       If more than five percent(5%)of all Settlement Class Members submit written requests

for exclusion from the Settlement, Defendant shall have, in its sole discretion, the option to

terminate this Settlement. See Agreement,137.

               4.      Scope of the Release

       The scope of the release is set forth in Paragraph 29 of the Agreement. As of either(a)

the date sixty(60)days after the entry ofthe Final Judgment and order finally approving the

Settlement, if no motions for reconsideration and no appeals or other efforts to obtain review

have been filed, or(b)in the event that a motion for reconsideration, an appeal or other effort to

obtain review ofthe Final Judgment and order finally approving the Settlement, the date sixty

(60) days after such reconsideration, appeal or review has been finally concluded and is no

longer subject to review, whether by appeal, petition for rehearing, petition for review or

otherwise, Plaintiff and the Settlement Class Members who are not excluded fTom this


                                                 5
              MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 14 of 91 Page ID
                                  #:7886
                         0                                          0



Settlement, on behalf ofthemselves and each of their heirs, representatives, successors.- assigns

and attorneys, hereby release Defendant and any parent, subsidiary, affiliate, predecessor or

successor, and all agents, employees (current and former), officers, directors, insurers, and

attorneys of Defendant from any and all known and unknown claims, losses, damages, liquidated

damages, penalties, interest, liabilities, causes of action, civil complaints, arbitration demands or

suits which arise or could have arisen from the facts asserted in the Action, including the Second

Amended Complaint, without limited to the foregoing, all claims under the California Labor

Code as alleged in the Action, including, but not limited to, violations of section 512, 226.7, 201-

204, 510, 1194, 1197.1, 1198, 226, 2698, et seq., and California Unfair Competition Law (Cal.

Bus. & Prof Code §§ 17200, et seq.) or other remuneration whether sought under statute, tort,

contract or as an unfair business practice, as consideration for Defendant's payment ofthe Gross

Settlement Amount. Plaintiff and the Class Members are not waiving any rights that cannot

legally be waived, including (i) any claims for unemployment compensation or workers'

compensation benefits or (ii) any claims relating solely to the validity or enforceability of this

Agreement. See Agreement,129.

               5.      Tax

        The parties make no representations as to the tax treatment or legal effect ofthe payment

of the Gross Settlement Amount, and Settlement Class Members are not relying on any statemen

or representation by the parties in this regard. See Agreement, ~ 31.

                6.      Affirmative Obligations by Class Members and Class Counsel

        All Settlement Class Members who do not request to be excluded from the Settlement

will receive Individual Settlement Payments from the Net Settlement Amount; submission of a

claim form is not necessary to receive an Individual Settlement Payment. See Agreement,~ 34.

        In order to receive payment of attorney's fees and costs, Class Counsel must file an

application with the Court to be heard at the time of the final approval hearing. See Agreement,

T 35.




                                                  6
              MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 15 of 91 Page ID
                         0        #:7887
                                                                   0
                7.     Cy Pres Distributions

         Any unpaid cash residue or unclaimed or abandoned class member funds generally

attributable to California residents, plus any accrued interest that has not otherwise been

distributed pursuant to order of this Court, shall be transmitted as follows:(1) Twenty-five

percent(25%)to the State of California State Treasury for deposit in the Trial Court
Improvement and Modernization Fund, established.in section 77209 of the Government Code,

and subject to appropriation in the annual Budget Act for the Judicial Council to provide grants

to trial courts for new or expanded collaborative courts or grants for Sargent Shriver Civil
Counsel;(2) Twenty-five percent(25%)to the State of California State Treasury for deposit into

the Equal Access Fund of the Judicial Branch, to be distributed in accordance with sections 6216

through 6223, inclusive, of the Business and Professions Code, except that administrative costs

shall not be paid to the State Bar or the Judicial Council from this sum;(3)The remaining fifty

percent(50%)of any such unclaimed ftmds will be sent to Legal Aid at Work. See Agreement,

35(b).
                8.     Statement Regarding Class Notice

         Upon receipt of the Class Information, the Settlement Administrator will perform a

search based on the National Change of Address Database to update and correct any known or

identifiable address changes. Within ten (10) business days after receiving the Class Information

from Defendant as provided herein, the Settlement Administrator shall mail copies ofthe Notice

to all Settlement Class Members via regular First Class U.S. Mail. The Settlement Administrator

shall exercise its best judgment to determine the current mailing address for each Settlement

Class Member. The address identified by the Settlement Administrator as the current mailing

address shall be presumed to be the best mailing address for each Settlement Class Member.

Any Notice returned to the Settlement Administrator as non-delivered on or before the Response

Deadline shall be re-mailed to the forwarding address affixed thereto. If no forwarding address

is provided, the Settlement Administrator shall promptly attempt to determine a correct address

 by use of skip-tracing, or other search using the name, address and/or Social Security number of


                                                  7
               MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
       Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 16 of 91 Page ID
                                         #:7888
                               0                                         0




       the respective Settlement Class Member, and shall then perform a re-mailing, if another mailing

       address is identified by the Settlement Administrator. If a Settlement Class Member's Notice is

       returned to the Settlement Administrator more than once as non-deliverable on or before the

       Response Deadline, then an additional Notice need not be re-mailed and the Settlement Class

       Member is deemed to have received Notice. See Agreement,I 34(a).

              The manner of giving notice complies with CRC 3.776(e)-(f). The mailed notice

       program provides the best practicable notice to members ofthe Settlement Class. The proposed

       notice program, both in the manner of dissemination and in its content, provides the most direct

       way of apprising the Settlement Class members of this Settlement. The "standard [for

       disseminating notice] is whether the notice has "a reasonable chance of reaching a substantial

       percentage ofthe class members."' Wershba v. Apple Computer,(2001)91 Cal. App. 4th 224,

       251 (quoting Cartt v. Superior Court(1975)50 Cal. App. 3d 960, 973-974). This notice

       program is reasonably calculated to provide meaningful notice and is the best notice practicable

       under the circumstances and clearly satisfies California law and due process requirements.

       Wershba, supra, 91 Cal. App. 4th at p. 251.

                      9.     Typicality and Adequacy of Representation.

              A class representative's claims are typical when they arise from the same event or course

       of conduct that gives rise to the claims ofthe class, and are based on the same legal theory.

       Classen v. Weller,(1983) 145 Cal. App. 3d 27, 46-47. In this case, Plaintiff asserts he has

       suffered the same harms as the class members he seeks to represent.

              Plaintiff asserts that he has also demonstrated that he will aggressively and competently

       assert the interests of the proposed settlement class. He has retained competent counsel,

       experienced in litigating class action claims in the employment context. See Ruiz Decl. T~ 11-12.

              There are two requirements for the adequacy of representation requirement to be

       satisfied. First,"[a]dequacy of representation depends on whether the Plaintiffs' attorney is
e:1)
       qualified to conduct the proposed litigation." McGhee v. Bank ofAm.,(1976)60 Cal.App.3d
raq

.
- 1




                                                        8
                    MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
  i
      Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 17 of 91 Page ID
                               0        #:7889
                                                                          0
 1    442,450. Second, the adequacy of representation depends on whether the "Plaintiffs' interests

2     are...antagonistic to the interests ofthe class." Id.

3             Plaintiff asserts that he is similarly situated to the other class members. He asserts that he

4     was subject to the same meal break and wage violations as were the putative class. He further

5     alleges that Defendants' policies and procedures applied to Plaintiff and the other class members

6     in a uniform manner.

7             Plaintiff further asserts that he can and will adequately represent the class in this matter.

8     Plaintiff asserts that he has no actual conflict of interest that would hinder the prosecution ofthis

9     matter on behalf ofthe class. Plaintiff believes that he has aggressively and competently assertes

10    the interests of the class members, and that he has acted in the best interests of the putative class

11    as a whole, rather than in his own interests. See Ruiz Decl. TT I 1-12.

12                    10.     Costs and Fees

13,           Per the Agreement, Plaintiff's Counsel may request, and Defendants agree to not oppose

14    or object to any application or motion by Class Counsel for attorneys' fees not to exceed Forty-

15    One Thousand Six Hundred Twenty-Five Dollars($41,625) or 33.3% of the Gross Settlement

16    Amount. Defendant also agrees not to oppose any application or motion by Class Counsel for

17    the reimbursement of actual costs of up to Nine Thousand Dollars($9,000), subject to

18    submission of records to the Court, associated with Class Counsel's prosecution ofthis Action

19    from the Gross Settlement Amount,and Class Counsel agrees not to appeal any award of

20    attorneys' fees or costs. Any portion of the requested Class Counsel Award that is not awarded

21    to Class Counsel shall be part of the Net Settlement Amount and distributed to Settlement Class

22     Members as provided in the Agreement. See Agreement, T 35(d).

23            Plaintiffs Counsel shall submit an application in support of their request for fees and

24     costs at the time of the final approval hearing. Plaintiff's Counsel represents that the requested

25    fees and costs reflect the reasonable value ofthe actual hours and costs incurred by Plaintiffs

26     Counsel in this matter. Plaintiff asserts that the requested fee award of one third of the

27     settlement consideration here falls well within the percentages awarded in other class action

28
                                                         9
                    MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 18 of 91 Page ID
                                  #:7890
                        0                                          0
litigation by this Court and numerous California trial courts. See Elizabeth J. Cabraser,

California Class Actions Practice and Procedure § 15.03 at pp. 15-3- 15.4.1 (2006)(discussing

that California Courts recognize a third of the recovery as a benchmark and citing cases).

Accordingly, Plaintiff and his Counsel assert that Plaintiffs Counsel's fee request is fair and

reasonable, is consistent with such awards in California, and is reasonable given the history of

this action and the results obtained by Plaintiffs Counsel.
               11.    Incentive Payments

       Plaintiffs Counsel intends to request an Enhancement Award to Plaintiff in an amount

not to exceed $5,000.00 for Plaintiffs time, effort and risks undertaken in pursuing the lawsuit.

The amounts typically awarded to representative plaintiffs often consist of a mix of a

compromise of individual damages, class awards, and incentive awards as class representatives.

Courts approve incentive awards to plaintiffs when justified and appropriate to compensate'

plaintiffs for time, effort, and inconvenience. Van Vranken v. Atlantic Richfield Co.(N.D. 1995)

901 F.Supp. 294, 299.
       As with any plaintiff who files a civil action, Plaintiff undertook a financial risk that he

could be personally saddled with a costs award if the Court entered a judgment in favor of

Defendants in this lawsuit. Furthermore, by this lawsuit, Plaintiff contends that he jeopardized

his future employability because prospective employers are more likely to hire an employee who

has not sued his or her employer over one who has. In this respect, courts have recognized that

assuming potentially career-damaging risks for the vindication of the rights of fellow employees

is a factor justifying enhancement awards. See, e.g., Roberts v. Texaco,(S.D.N.Y. 1997)979

F.Supp. 185, 201 (finding that "present or past employee whose present position or employment

credentials or recommendation may be at risk by reason of having prosecuted the suit, who

therefore lends his or her name and efforts to the prosecution of litigation at some personal peril,

a substantial enhancement award is justified"); Staton v. Boeing,(9th Cir. 2003)327 F.3d 938,

977. See Ruiz Decl. 113.




                                                 10
             MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 19 of 91 Page ID
                                  #:7891



       In this case, Plaintiff represents that he performed the following tasks, among others:(1)

assisted counsel in investigating and substantiating the claims alleged in this action;(2) assisted

in the preparation ofthe complaints in this action;(3)produced evidentiary documents to his
counsel;(4)reviewed pleadings, correspondence, and other documentation received from

Plaintiff's Counsel in order to keep himself apprised of the progress of the litigation; and(5)

attended the mediation. Id.             1




               12.     Costs of Administration
        Phoenix Class Action Administration Solutions will serve as the settlement administrator

in this action and have estimated the cost associated with this work to be $7,250. See
Agreement, T 35(f).



111.    LEGAL ANALYSIS.

        A.     The Proposed Settlement Class.

        Solely for purposes ofthis Settlement, the Settlement Class Members and Defendants

(collectively referred to as the "Parties") stipulate and agree to define the "Class Members" as all

persons employed by Defendant at Culver City Toyota in a non-exempt sales position at any

time during the Class Period. The Class or Class Members do not include, however,(i) any and

all persons who timely and properly request exclusion from the Class, as set forth in Section

34(c) of the Agreement, and (ii) any and all persons who, prior to the Court's approval of this
Settlement, released any Defendant from wage and hour claims, including but not limited to

claims for unpaid wages or overtime, as a result of a settlement reached in any other matter. The

Parties have agreed that this class be certified on a provisional, non-mandatory basis for the

purposes of this settlement only.

        B.      Two-Step Approval Process.

        Any settlement of class litigation must be reviewed and approved by the Court. This is

 done in two steps:(1) an early (preliminary)review by the trial court, and (2)a final review after

 notice has been distributed to the class members for their comment or objections. The Manual f6i


                                                 II
              MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 20 of 91 Page ID
                                  #:7892



Complex Litigation (Fourth) states: "Review of a proposed class action settlement generally

involves two hearings. First, counsel submit the proposed terms of settlement and the judge

makes a preliminary fairness evaluation." § 21.632. Courts have endorsed a presumption that th6

settlement is valid if the negotiations have been reached as a result of arms-length negotiations

between experienced, capable counsel after meaningful discovery. Manual for Complex

Litigation (Fourth)§ 21.63.

         Thus, the preliminary approval by the trial court is simply a conditional finding that the
settlement appears to be within the range of acceptable settlements. As Professor Newberg

comments,"[t]he strength ofthe findings made by a judge at a preliminary hearing or conference

concerning a tentative settlement proposal may vary. The court may find that the settlement

proposal contains some merit, is within the range of reasonableness required for a settlement

offer, or is presumptively valid subject only to any objections that may be raised at a final

hearing." 4 Alba Conte & Herbert B. Newberg, Newberg on Class Actions, § 11.26 (4th ed.

2002).

         The procedures for the parties' submission of a proposed settlement for preliminary

approval by the court also are discussed in 4 Newberg on Class Actions:

         When the parties to an action reach a monetary settlement, they will usually
         prepare and execute a joint stipulation of settlement, which is submitted to the
         court for preliminary approval. The stipulation should set forth the essential
         terms of the agreement, including but not limited to, the amount of settlement,
         form of payment, manner of deterinining the effective date of settlement and any
         recapture clause.

         Id. at § 11.24. Here, the Parties have reached such an agreement and have submitted to

this Court in connection with this Application a copy of the proposed settlement agreement fully

setting forth the agreement reached among the Parties. The Class Action Settlement Agreement

sets forth all terms of the agreement reached by the Parties, which include, among other things,

that the class members may recover damages flowing from Plaintiffs allegations. See Ruiz

Decl. T 14, Ex. A.




                                                  12
               MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 21 of 91 Page ID
                                  #:7893
                          0




        C.      Procedures for Settlement Before Class Certification.

        Pursuant to California Rules of Court, Rule 3.769, the parties also may, at the preliminary

approval stage, request that the court provisionally approve certification ofthe class —

conditional upon final approval of the settlement. "[P]re-certification settlements. are routinely

approved if found to be fair and reasonable." Wershba v. Apple Computer, Inc., 91 Cal. App. 4th

224, 240(2001). Accord Dunk v. Ford Motor Co., 48 Cal. App. 4th 1794, 1803 (1996)(although

the settlement was reached before any "adversary certification," the court was satisfied that it

was "fair, adequate and reasonable."). See also In re Baldwin-United Corp., 105 F.R.D. 475,

478(S.D.N.Y. 1984)1 ("many courts have employed this practice in the name ofjudicial

efficiency in order to facilitate apparently beneficial settlement proposals.")

        The strength of the findings made by a judge at a preliminary hearing or
        conference concerning a tentative settlement proposal . . . may be set out in
        conditional orders granting tentative approval to the various items submitted to
        the court. Three basic rulings are often conditionally entered at this preliminary
        hearing. These conditional rulings may approve a temporary settlement class, the
        proposed settlement, and the class counsel's application for fees and expenses.

4 Newberg on Class Actions, at §11.26.

                1.      The Class Should Be Certified for Settlement Purposes.

        It is well established that trial courts should use a lower standard for determining the

propriety of certifying a settlement class, as opposed to a litigation class. Dunk, supra, 48 Cal.

App. 4th at 1807, fh. 19. The reason for this is that no trial is anticipated in a settlement class, so

the case management issues inherent in determining if the class should be certified need not be

confronted. Amchem Products, Inc. v. Windsor, 521 U.S. 591,620,(1987). The proposed

settlement class meets all requirements for certification, as discussed below.

                        a.       The Settlement Class is Ascertainable.

        The proposed class is ascertainable. The class definition, the size of the class and the
means for identif~~g the members ofthe class determine whether the class is ascertainable.



'In determining the fairness and reasonableness of a proposed settlement, California courts may look to
federal cases for guidance. See Wershba, 91 Cal. App. 4th at 239-40.

                                                   13
               MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 22 of 91 Page ID
                                  #:7894



Reyes v. Board ofSupervisors, 196 Cal. App. 3d 1263, 1274(1987). In this case, the members
of the class are identifiable from Defendants' records. In fact, Defendants already identified the
putative members of the class. See Ruiz Decl. T 6. Further, Plaintiff contends the putative class
is sufficiently numerous to warrant certification. According to Defendants' records, the putative
class is comprised of approximately 171 current and former employees.
                       b.      Questions ofLaw or Fact Common to Members ofthe Settlement
                               Class Predominate.

        Plaintiff contends the proposed settlement class members' claims all stem from a

common source: Defendants' meal break practices. Plaintiff further contends that the following

common questions apply to the class:

       (1) Whether Defendant's policies and practices regarding meal periods violated

            California law;

       (2) Whether the Settlement Class members are entitled to compensation as a result of

            Defendant's failure to provide 30-minute uninterrupted meal periods for a work

            period of more than five hours, no later than the end of the employee's fifth hour of

            work;

        (3) Whether the Settlement Class members are entitled to compensation as a result of

            Defendant's failure to provide a second 30-minute uninterrupted meal period no later

            than the end of the employee's tenth hour of work when an employee works for a

            period of more than 10 hours; and

        (4) Whether Defendant violated California law by failing to pay Settlement Class

            members meal period and rest period premiums, as well as other owed wages, at the

            time of separation of employment.

        Under these circumstances, Plaintiff contends the commonality requirement is satisfied

for purposes of certifying the class for settlement.

                        C.      The Class Representative's Claims are Typical ofthe Class.

        A class representative's claims are typical when they arise from the same event or course

 of conduct that gives rise to the claims of the class, and are based on the same legal theory.


                                                  14
              MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 23 of 91 Page ID
                         0        #:7895



Classen v. Weller, 145 Cal. App. 3d 27, 46-47(1983). In this case, the class representative

asserts claims for unpaid wages, missed meal breaks, and associated penalties. Specifically,

Plaintiff alleges:
       (1) While working for Defendant, Plaintiff's time records show that he was not provided
            with uninterrupted 30-minute meal breaks for a work period of more than five hours,

            no later than his fifth hour of work;

       (2) While working for Defendant, Plaintiffs time records show that he was not provided
            with a second 30-minute uninterrupted meal period no later than the end of his tenth

            hour of work when he worked for a period of more than 10 hours;

       (3) While working for Defendant, Plaintiffs payroll records show that he was not
            provided with meal period premiums; and

       (4) While working for Defendant, Plaintiffs payroll records show that he was not

            provided with all his owed wages at the time of separation of employment.

        These claims are those that the class would reasonably be expected to bring based on the

course of conduct alleged herein.
        Plaintiff asserts that he has also demonstrated that he will aggressively and competently

assert and represent the interests of the proposed settlement class. He has retained competent

counsel, experienced in litigating class action claims in the employment context. See Ruiz Decl.

  11. Thus, the Court should conditionally certify the class for settlement purposes.
                2.      The Settlement Is Fair and Reasonable.

        Courts presume the absence offraud or collusion in the negotiation of settlement unless

evidence to the contrary is offered. Priddy v. Edelman, 883 F.2d 438, 447(6th Cir. 1989); Mars

Steel Corp. v. Continental Illinois Nat'l Bank & Trust Co., 834.F.2d 677,682(7th Cir. 1987); In

re Chicken Antitrust Litig., 560 F. Supp. 957, 962(N.D. Ga. 1980). Courts do not substitute

their judgment for that of the proponents, particularly where, as here, settlement has been

reached with the participation of experienced counsel familiar with the litigation. Nat'l Rural

 Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523,528(C.D. Cal. 2004); Hammon v. Barry,


                                                    15
               MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 24 of 91 Page ID
                         0        #:7896
                                                                     0
752 F. Supp. 1087, 1093 (D.D.C. 1990); Steinberg v. Carey, 470 F. Supp. 471,478(S.D.N.Y.

1979); Sommers v. Abraham Lincoln Federal Say. & Loan Ass'n, 79 F.R.D. 571, 580(E.D. Pa.

1978).

         )While the recommendations of counsel proposing the settlement are not conclusive, the

Court can properly take them into account, particularly where, as here, such counsel have been

involved in discovery and negotiations for some period of time, appear to be competent, have

experience with this type of litigation, and have exchanged substantial evidence with the

opposing party. See Newberg on Class Actions, supra, §11.47; In re Paine Webber Ltd Pships

Litig., 171 F.R.D. 104, 125 (S.D.N.Y. 1997)("[s]o long as the integrity of the arm's length

negotiation process is preserved, however, a strong initial presumption of fairness attaches to the

proposed. settlement ...[citations] and 'great weight' is accorded to the recommendations of

counsel, who are most closely acquainted with the facts ofthe underlying litigation")).

         Here, Plaintiffs counsel has significant experience in wage and hour class action

litigation. See Ruiz Decl. TT 9-12. Indeed, Plaintiffs counsel has been approved as class counsel

in many other class action cases, including unpaid wage cases. See Ruiz Decl. T 11.
         Moreover, both class counsel and defense counsel conducted an intensive investigation of

the factual allegations involved in this case. See Ruiz Decl. 16. The Parties have completed

broad mutual informal discovery and exchanged voluminous documents, records and other

information. Id. Each side has apprised the other oftheir respective factual contentions, legal

theories and defenses, resulting in arms-length negotiations taking place among the Parties. See

Ruiz Decl. TT 6-7.

         The settlement for each participating class member is fair, reasonable and adequate, given

the inherent risk of litigation, the risk relative to class certification and the costs of pursuing such

litigation. Id. The settlement shall finally resolve all claims arising out ofthe facts alleged in the

pleadings filed in this Action.

         As noted, the settlement compensates class members for amounts for meal and rest

breaks they claim not to have properly received as well as applicable civil penalties. Id. It also


                                                   16
               MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 25 of 91 Page ID
                                       #:7897



 1   compensates the individual named Plaintiff for his claims and provides him an additional

2    incentive payment, thus taking into consideration the risks, time, effort, and expenses incurred by

3    him in coming forward to provide invaluable information, negotiate, and litigate this matter on

4    behalf of all class members. See Ruiz Decl. ~ 13.

5            Fairness of the settlement is further demonstrated by the uncertainty and risks to Plaintiff

6    involved both in not prevailing on one or more of the causes of action or theories alleged i--,i the

7    complaint and in non-certification. Were the class not certified, a number of class membe-rs

8 (whose individual claims, even accounting for interest and waiting time and other penalties, may

9    not be large enough to provide incentive to litigate individually) might not maintain individual

10   actions against Defendants.

11           Despite the asserted fairness of the settlement terms, should any potential class member,

12   upon reviewing the notice of proposed settlement, object to the terms of the settlement as set

13   forth in the settlement Agreement, each has the right to submit a request for exclusion (i.e., opt

14   out)from the settlement, pursuant to which the class member would retain any claim he or she

15   may have against Defendant. Moreover, class members who do not opt out may, upon providing

16   proper notice to the Parties and the Court, attend the final fairness and approval hearing for the

17   purpose of objecting to one or more of the settlement terms set forth in the settlement

18   Agreement.

19

20   IV.     CONCLUSION.

21           Based on the foregoing, the Parties request this Court, as part of its preliminary approval

22   of the settlement, to do the following:

23           1       Review the proposed Agreement setting forth the settlement terms;

24           2.      Consider whether the proposed settlement preliminarily appears to be fair,

25   reasonable and adequate, and whether the proposed class of settling preliminarily appears to

26    meet the applicable certification criteria.

27

28
                                                       17
                   MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
    Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 26 of 91 Page ID
                                      #:7898



           3.        Confirm Plaintiff John Foscue as Class Representative and Class Counsel as
    Hennig Ruiz P.C.

           4.        Approve Phoenix Class Action Administration Solutions as Settlement
    Administrator.

           5.        Enter an Order provisionally approving the proposed settlement class on a non-

    mandatory basis, approve notice forms to be distributed to the class, direct notice to be given to

    the class, all as specified in the Agreement, and set the following schedule of settlement
    proceedings:

                    (a)     Deadline for Defendant to provide Settlement Administrator with Class

                            Information (full names, last known address, last known home telephone

                            number, Social Security Number, dates of employment, and total hours

                            worked during the Class Period)for the purpose of mailing the Notice to

                            Settlement Class Members: 30 days after Preliminary Approval.

                    (b)     Deadline for Settlement Administrator to mail copies of the Notice to

                            Settlement Class Members: 10 business days after receiving Class

                            Information.

                    (c)     Deadline to submit requests for exclusion: 30 days after the date on which

                            the Notice is mailed to Settlement Class Members.

                    (d)     Deadline to submit objections to the proposed settlement to the Court and

                            to Plaintiffs and Defendants' counsel: 30 days after the date on which the

                            notice of settlement is mailed to potential class members.

                    (e)     Deadline for Plaintiff to file motion and supporting documents for final

                            approval of class action settlement: 16 court days before final approval

                            hearing

                    (f)     Deadline for Class Counsel to file application for an award of attorneys'
3
                            fees, costs, and a class representative enhancement award: 16 court days

                            before final approval hearing


                                                     18
i
                   MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
             Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 27 of 91 Page ID
                                               #:7899



                         (e)    Date of final fairness and approval hearing: To be determined.

        2

        3          DATED: February 2, 2018            HENNIG RUIZ P.C.

        .4

        5

        6                                             Brandon Ruiz
                                                      Shoshee Jau
        7                                             Attorneys for Plaintiff John Foscue

        8

        9

        10

        11

        12

        13

        14                        t



        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
o:-Ij


.,:.q
        26

        27

        28
                                                         19
   f

                        MOTION FOR ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 28 of 91 Page ID
                                  #:7900




            Exhibit “2”
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 29 of 91 Page ID
                                       #:7901



 I

 2
                                                                   1AS
                                                                         FI  FILED
                                                                               L           ED
                                                                                             COURT
 3
                                                                                   JUL 0 3 2018
 4                                                                    ....                       urr
                                                                                                  ^^i   CLERK
                                                                             dY-      ^^1QG1 . }
                                                                                     ANCY NAVARRO
 5

 6

 7

 8                               SUPERIOR COURT OF CALIFORNIA

 9                                   COUNTY OF LOS ANGELES

10

11   JOHN FOSCUE, an individual, individually and Case No.: BC648132
     on behalf of all others similarly situated,
12

                    Plaintiff,                           ORDER DENYING WITHOUT PREJUDICE
13                                                       MOTION FOR PRELIMINARY
                                                         APPROVAL OF CLASS AND
14          v.
                                                           PRESENTATIVE (PAGA) SETTLEMENT

15   KEN GARFF AUTOMOTIVE GROUP, d/b/a
     CULVER CITY TOYOTA, a corporation;                  Date: June 20, 2018
16   CULVER CITY TOYOTA, d/b/a CULVER                    Time: 9:00 a.m.
     CITY SCION, a corporation; and DOES I               Dept.: SSC-17
17   through 90, inclusive,

18
                    Defendants.
19

20

                                            1.   BACKGROUND
21

            Plaintiff John Foscue (Foscue) was employed as a sales associate for Defendant Ken
22

     Garff Automotive Group d/b/a Culver City Toyota, et al. He filed this action January 26, 2017.
23

     The operative Second Amended Complaint (SAC) alleges four claims brought by Foscue as an
24

     individual: (1) Retaliation in Violation of Cal. Lab. Code § 1102.5; (2) Wrongful Termination in
25




                                                     1
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 30 of 91 Page ID
                                       #:7902




 I   Violation of Public Policy; (3) FEHA - Discrimination; and (4) FEHA - Retaliation. Foscue

 2   also brought claims on behalf of a class of similarly situated employees for (3) Failure to

 3   Provide All Required Meal and Rest Breaks; (4) Failure to Pay All Wages Owed Semi-Monthly;

 4   (5) Unlawful Itemized Wage Statements; (6) Waiting Time Penalties; (7) Unfair Competition;

 5   and (8) Penalties under Labor Code §2698, et seq. [PAGA]. The PAGA claim is pled as a

 6   representative action rather than a class action.

 7          Foscue's individual claims are alleged to arise from the fact that he brought to his

 8   employer's attention what he perceived to be unlawful practices, including leaving sensitive

 9   customer information in open and unprotected locations throughout the dealership, failing to

10   comply with required financial disclosures to customers, and altering information on customers'

11   forms, such as their employers, pay, or rent amounts. (SAC ¶ 9.) Foscue contends that his

12   employer then took retaliatory measures against him (1d. at ¶¶15-16) and that he was ultimately

13   terminated for reasons he asserts were pretextual. (Id. at ¶ 18.) In addition, he alleged age

14   discrimination. (Id. at ¶11.) He sought actual and punitive damages, as well as statutory

15   attorneys' fees. (See Prayer to SAC.)

16          The Parties represent they began settlement discussions in April 2017. On or about

17   September 28, 2017 they attended a mediation. At the mediation, Foscue's individual claims

18   were settled in principle on a "confidential" basis. At the same mediation, the parties reached

19   agreement regarding a settlement of the class claims. The parties subsequently executed a Class

20   Action Settlement Agreement, a copy of which was filed with the Court. They then sought

21   approval of the settlement of the class action, including fees.

22          Prior to the initial hearing on this motion, the Court issued a checklist of items in need of

23   further briefing. In response, on April 12, 2018, the parties filed further briefing and a signed,

24   amended Settlement Agreement. At the hearing on April 26, 2018, the Court and counsel

25




                                                         2
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 31 of 91 Page ID
                                       #:7903



 I   discussed issues regarding the Plaintiffs individual settlement with Defendant and his adequacy

 2   to serve as representative for the class. The matter was continued.

 3           On May 21, 2018, the parties filed further supplemental briefing including the following:

 4   (1) Declaration of John Foscue; (2) Declaration of Linh T. Hua (Counsel for Defendant); (3)

 5   Declaration of Jeffrey Krivis (Mediator); (4) Supplemental Declaration of Brandon Ruiz

 6   (Plaintiffs Counsel); and (5) a supplemental brief in support of preliminary approval. Counsel

 7   indicated they would, in part, waive the mediation privilege, but declined to provide any

 8   information as to Foscue's individual settlement beyond representing that Foscue has been paid

 9   for the settlement of his individual claims and Plaintiffs Counsel had filed a Request for

10   Dismissal of Plaintiffs individual causes of action alleged in the operative Second Amended

II   Complaint.

12           The Court heard argument on June 20, 2018 and denied the motion to approve the class

13   action settlement, without prejudice.

14           In order to complete the record and to assist counsel in their further discussions, the

15   Court now issues its written order.

16

17                                             II. DISCUSSION

18       A. SETTLEMENT STANDARDS AND PROCEDURE

19           [T]he court has a fiduciary responsibility as guardians of the rights of the absentee class

20   members when deciding whether to approve a [class] settlement agreement." Kullar v. Foot

21   Locker Retail, Inc. (2008) 168 Cal.App.4th 116, 129 (Kullar). California Rules of Court, rule

22   3.769(a) provides: "A settlement or compromise of an entire class action, or of a cause of action

23   in a class action, or as to a party, requires the approval of the court after hearing."

24           The parties argue that there is no requirement that the Court approve the settlement of

25   Foscue's individual claims. However, "[i] a class action lawsuit, the court undertakes the




                                                        3
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 32 of 91 Page ID
                                       #:7904



 I   responsibility to assess fairness in order to prevent fraud, collusion or unfairness to the class, the

 2   settlement or dismissal of a class action. The purpose of the requirement [of court review] is the

 3   protection of those class members, including the named plaintiffs, whose rights may not have

 4   been given due regard by the negotiating parties." Consumer Advocacy Group, Inc. v. Kintetsu

 5   Enterprises of America (2006) 141 Cal. App.4th 46, 60 (internal quotation marks omitted);

 6   Wershba v. Apple Computer, Inc. (2001) 91 Cal.App.4th 224, 245 (Wershba) (Court needs to

 7   "scrutinize the proposed settlement agreement to the extent necessary to reach a reasoned

 8   judgment that the agreement is not the product of fraud or overreaching by, or collusion

 9   between, the negotiating parties, and that the settlement, taken as a whole, is fair, reasonable and

10   adequate to all concerned" (internal quotation marks omitted).

11           It is to be recognized that "[a] settlement need not obtain 100 percent of the damages

12   sought in order to be fair and reasonable. Compromise is inherent and necessary in the

13   settlement process. Thus, even if `the relief afforded by the proposed settlement is substantially

14   narrower than it would be if the suits were to be successfully litigated,' this is no bar to a class

15   settlement because `the public interest may indeed be served by a voluntary settlement in which

16   each side gives ground in the interest of avoiding litigation."' Id. at 250. However, it is also

17   true that "[p]rior to formal class certification, there is an even greater potential for a breach of

18   fiduciary duty owed the class during settlement. Accordingly, such agreements must withstand

19   an even higher level of scrutiny for evidence of collusion or other conflicts of interest than is

20   ordinarily required [under Rule 23(e)] before securing the court's approval as fair." In re

21   Bluetooth Headset Products Liability Litigation ("Bluetooth Headset") (9th Cir. 2011) 654 F.3d

22   935, 946.

23          "The burden is on the proponent of the settlement to show that it is fair and

24   reasonable.... A presumption of fairness exists where: (1) the settlement is reached through

25   arm's-length bargaining; (2) investigation and discovery are sufficient to allow counsel and the




                                                        4
                                3
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 33 of 91 Page ID
                                       #:7905




 I   court to act intelligently; (3) counsel is experienced in similar litigation; and (4) the percentage

 2   of objectors is small."' Wershba at 245 (citing Dunk v. Ford Motor Co. (1996) 48 Cal.App.4th

 3   1794, 1802 ).

 4            Notwithstanding any presumption of fairness, "the court should not give rubber-stamp

 5   approval." Kullar, 168 Cal.App.4th at 130. "Rather, to protect the interests of absent class

 6   members, the court must independently and objectively analyze the evidence and circumstances

 7   before it in order to determine whether the settlement is in the best interests of those whose

 8   claims will be extinguished." Ibid. The court need not rely on representations made by counsel,

 9   but instead may press "the parties to substantiate their bald assertions with corroborating

10   evidence." Bluetooth Headset, supra at 948; See also In re General Motors Corp. Pick-Up

11   Truck Fuel Tank Products Liability Litigation (3d Cir. 1995) 55 F.3d 768, 804 ("In considering

12   the adequacy of representation, we are loath to place such dispositive weight on the parties' self-

13   serving remarks." )

14          The Court has broad discretion to determine whether a class action settlement is fair and

15   reasonable. Carter v. City of Los Angeles (2014) 224 Cal.App.4th 808, 819; Wershba, supra at

16   245. Courts should consider factors such as "the strength of plaintiffs' case, the risk, expense,

17   complexity and likely duration of further litigation, the risk of maintaining class action status

18   through trial, the amount offered in settlement, the extent of discovery completed and stage of

19   the proceedings, the experience and views of counsel, the presence of a governmental

20   participant, and the reaction of the class members to the proposed settlement." Kullar, supra at

21   128. "Th[is] list of factors is not exclusive and the court is free to engage in a balancing and

22   weighing of factors depending on the circumstances of each case." Wershba, supra at 245.

23            Claims under PAGA are reviewed under a similar standard. Labor Code section

24   2699(l)(2) requires courts to "review and approve any settlement of any civil action filed

25   pursuant to this part." The California Supreme Court explains that a PAGA claim is a form of a




                                                        5
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 34 of 91 Page ID
                                       #:7906



 I   qui tam action. Iskanian v. CLS Transportation Los Angeles LLC (2014) 59 Cal. 4th 348, 382.

 2   As such, the Court looks to qui tam standards in evaluating this settlement, i.e. that the

 3   settlement is "fair, adequate, and reasonable." Cf. Gov. Code, § 12652 (In a qui tam action a

 4   state or political subdivision may settle the action with the defendant notwithstanding the

 5   objections of the qui tam plaintiff if the court determines, after a hearing providing the qui tam

 6   plaintiff an opportunity to present evidence, that the proposed settlement is fair, adequate, and

 7   reasonable under all of the circumstances.) While PAGA actions are distinct from class actions,

 8   the class action standard (fair, reasonable, and adequate settlement) is adopted here for these

 9   reasons.

10          B.       TERMS OF THE SETTLEMENT AGREEMENTS

11          The Court is provided no information as to the terms of the individual settlement.

12          As to the proposed class settlement the disclosed terms are:

13          The "Settlement Class Members" means all persons who are employed or who have been

14   employed by Defendant at Culver City Toyota in a non-exempt sales position at any time during

15   the Class Period. (Settlement Agreement, ¶25)

16          The Class Period is from January 26, 2013 through the date of entry of the order granting

17   preliminary approval. (¶5)

18          The Parties agree to stipulate to class action certification only for purposes of the

19   Settlement. (¶27)

20      •   The Gross Settlement Amount ("GSA") is $125,000, non-reversionary. (¶11)

21      •   The Net Settlement Fund ($61,150) is the Gross Settlement Amount minus:

22               o   Up to $41,625 (33.33%) for attorney fees (¶35.d);

23               o   Up to $9,000 for attorney costs (Ibid.);

24               o   Up to $5,000 for a Service Award to Foscue (¶35.c);

25               o   Estimated $7,250 for claims administration costs (¶35.f); and




                                                       6
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 35 of 91 Page ID
                                       #:7907




 I              o   $975 (75% of $1,300 PAGA penalty) payable to the LWDA (¶35.c).

 2                      n   The proposed Settlement Agreement was served on the LWDA on April

 3                          11, 2018. (Supplemental Declaration of Brandon Ruiz, ¶12 and Ex. C.).

 4                          Insofar as the Court can determine, the LWDA was neither advised that

 5                          Foscue settled his individual claims at the same time as his representative

 6                          claim nor advised of the terms of the individual settlement.

 7      •   Defendant's share of employer taxes on the wage portion of Individual Settlement

 8          Payments will be paid in addition to the GSA. (¶35, as amended.)

 9      •   There is no claims process. Class members will receive a settlement payment unless they

10          opt-out. (¶34.b)

11      •   Opt-out/Objection Rights: Within 45 days after the Settlement Administrator mails the

12          Notice to Settlement Class Members Settlement Class Members may postmark written

13          requests for exclusion or a Notice of Objection to the Settlement. For Settlement Class

14          Members who receive re-mailed Class Notices, the response deadline will be 60 calendar

15          days after the initial mailing of the Notice. (¶21, as amended.)

16             o    Defendant has the right to rescind if more than 5% of Class Members opt out of

17                  the settlement class. (¶37)

18      •   Calculation of Individual Settlement Payments: Defendant will calculate the Total Hours

19          Worked by each Settlement Class Member. The respective Total Hours Worked for each

20          Settlement Class Member will be divided by the Total Hours Worked for all Settlement

21          Class Members who do not opt out, resulting in the Payment Ratio for each Settlement

22          Class Member. Each Settlement Class Member's Payment Ratio is then multiplied by the

23          Net Settlement Amount to determine his or her Individual Settlement Payment. Each

24          Individual Settlement Payment will be reduced by any legally mandated deductions.

            (¶35.a.i, as amended.)




                                                      7
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 36 of 91 Page ID
                                       #:7908



 I       •   For tax purposes, payments to class members will be allocated as follows: 20% as

 2           wages, 55% as penalties, and 25% as interest. (¶35.a, as amended.)

 3       •   Any checks issued by the Claims Administrator to Participating Class Members will be

 4           negotiable for 180 calendar days from issuance. (¶35.a.) Thereafter, any uncashed checks

 5           will be cancelled and funds remaining in the settlement account will be transmitted

 6           according to California Code of Civil Procedure § 384 as follows: 25% to the State

 7           Treasury for deposit in the Trial Court Improvement and Modernization Fund; 25% to the

 8           State Treasury for deposit into the Equal Access Fund of the Judicial Branch; and 50% to

 9           Legal Aid at Work. (¶35.b). This provision may need revision in light of recent

10           amendments to the statute.

II      •    Phoenix Settlement Administrators will perform settlement administration. (¶24)

12      •    All class members who do not opt out will release certain claims against Defendant.

13           (See further discussion below)

14      •    Assuming full participation, the average settlement share for each class member will be

15           approximately $357.60. [$61,150 Net - 171 class members = $357.60] (See below)

16           C.     ANALYSIS OF CLASS/ REPRESENTATIVE AGREEMENT

17           Counsel argue vigorously that the information provided in the moving and supplemental

18   declarations is all that the Court needs to evaluate this settlement. Foscue's counsel goes so far

19   as to state that "the Court does not have authority over Foscue's individual settlement and

20   Plaintiff is unaware of any authority under which the Court could review his individual

21   settlement." (Plaintiff's Supplemental Briefing in Support of Motion for Preliminary Approval

22   at page 5, lines 16-18.) Counsel further argues that because Plaintiff's individual discrimination

23   and retaliation claims are not brought on class basis, Foscue "is not under any requirement to

24   disclose the terms of his individual FEHA-based claims." (Id at. Page 5, lines 24-25.) At oral

25   argument it was posited that it was appropriate to settle Foscue's individual claims in the same




                                                      8
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 37 of 91 Page ID
                                       #:7909



 I   mediation as the class claims to save resources. The Court disagrees with these various

 2   assertions, as both Foscue and the Court (as well as class counsel) have fiduciary

 3   responsibilities that require a level of transparency lacking in this case.

 4          The various declarations state that at all times during the mediation "separate numbers"

 5   were provided for Foscue's individual FEHA and retaliation claims and for the class action

 6   claims. It is also represented that at no point did Defendants ever indicate that the settlement of

 7   the individual claims was dependent upon the parties reaching agreement as to the class claims

 8   or vice versa. It is also stated that at no point was any sort of "discount" provided as to the class

 9   claims in exchange for a more favorable settlement as to Foscue's individual claims. To Class

10   Counsel's recollection, the parties reached agreement as to Foscue's individual claims prior to

II   reaching agreement as to the class claims. The settlement of the class claims is reported to be

12   the result of lengthy discussions and argument with Ms. Hua and Mr. Krivis regarding the

13   realistic prospects of the class claims. (Supplemental Declaration of Brandon Ruiz ISO Further

14   Brief, ¶20; See also, Declaration of Linh T. Hua, ¶¶ 3-4; Declaration of Jeffrey Krivis, ¶5-9.) It

15   is also represented by Foscue that he understands that he may not attempt to obtain personal

16   benefit at the expense of his former coworkers. (Foscue Decl. ¶ 5.)

17          The parties cite no authority for the proposition that individual and class claims (as well

18   as attorneys' fees) are appropriately resolved in the same confidential mediation with the terms

19   of the individual settlement being withheld when the class settlement is approved. The Court is

20   aware of none. Given this absence of authority, the Court concludes that on the facts of this

21   case and to discharge its fiduciary obligations to the absent class members, the terms of the

22   settlement of Foscue's individual claims, including the amounts paid to Foscue and his counsel,

23   and the terms of any release, must be disclosed. Without that information the Court, the absent

24   class members, and the LWDA lack fundamental information to assess the fairness of the

25   settlement, as discussed below.




                                                        9
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 38 of 91 Page ID
                                       #:7910



 1           1. There Is An Inadequate Showing of an Arms' Length Negotiation

 2          Counsel and the mediator represent in their declarations that there was no collusion

 3   leading to the class settlement and that the settlement is the result of an "arms' length"

 4   negotiation. However, the Court notes that (1) Foscue has signed a settlement agreement with

 5   Defendants, the terms of which are undisclosed and about which the parties vigorously argue the

 6   Court may not inquire; (2) Foscue has been paid and asked to dismiss his individual claims; and

 7   (3) notwithstanding those facts, Foscue seeks both fees and an enhancement payment to himself

 8   in this action, as well as additional monies for his wage and hour claims. These raise facts raise

 9   questions as to the nature of the negotiations.

10          The fact that a mediator was involved in the parties' discussions does not assuage the

I1   Court's concerns. The Court recognizes that the mediator and both counsel have experience in

12   wage and hour class actions. Nonetheless, neither the mediator nor defense counsel have

13   fiduciary obligations to the class.

14          Without knowing the amounts paid and the scope of the release provided by Foscue (i.e.,

15   whether it is general in nature or limited to the individual claims alleged) the Court cannot

16   determine whether the amount Foscue received for his individual claims was out of proportion to

17   their value, a key indicator of fairness. Further unanswered and relevant inquires include the

18   amount of fees awarded to Plaintiff's counsel, whether these fees are duplicative of those

19   requested as. part of the class settlement, and whether other promises were made in the individual

20   settlement that relate to the settlement of the class claims. Cf.' Lofton v. Wells Fargo Home

21   Mortgage (2014) 230 Cal. App. 4th 1050,1064 (Where counsel failed to advise the Court that a

22   separate related class action settlement was primarily to be awarded as attorneys' fees, counsel

23   failed to comply with CRC 3.769(b) and Court properly issued a temporary restraining order

24   enjoining the settlement from going forward.) The answers to these questions would go far

25   further to lay to rest any question of impropriety than the Declarations received. Without those




                                                       10
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 39 of 91 Page ID
                                       #:7911




 I   answers the Court simply lacks sufficient information to assess whether the settlement was

 2   reached at "arms-length" or not.

 3          2. The Fairness of the Amount to Be Paid Cannot be Fully Assessed

 4          "The trial court may not determine the adequacy of a class action settlement `without

 5   independently satisfying itself that the consideration being received for the release of the class

 6   members' claims is reasonable in light of the strengths and weaknesses of the claims and the

     risks of the particular litigation." Munoz v. BCI Coca-Cola Bottling Co. of Los Angeles (2010)

     186 Cal.App.4th 399, 408, citing Kullar at 129.

            Consistent with that teaching Class Counsel has provided information, summarized

     below, regarding the strengths, weaknesses, and estimated values of the class claims alleged.
                                                            Maximum         "Provable
II                 Violation
                                                            Exposure        Damages"

12
                   Meal Breaks                         $345,895.00       $345,895.00
                   Rest Breaks                                  $0.00           $0.00
13                 Pay Wages Semi-Monthly            $1,946,835.00              $0.00
                   Wage Statements                     $376,200.00       $376,200.00
14
                   Waiting Time Penalties              $887,895.00             $0.00
15                 Total                             $3,556,825.00       $722,095.00
16                  (Ruiz Decl., ¶6; Supp. Ruiz Decl., ¶7; Supp. Ruiz Decl. ISO Further Brief, ¶23.)

17          In Class Counsel's analysis of the class damages, both before and during the mediation,

18   there were a number of concerns he believed affected both damages and the likelihood of class

19   certification. First, there was no meal break policy that Class Counsel believed to be prima facie

20   unlawful. Second, given the lack of a clearly unlawful policy, the apparent violation rate

21   presented an incomplete picture of possible damages. Class counsel represent that in past cases,

22   where a meal break policy was facially valid, the question of whether the employee was

23   "allowed" to take his or her meal breaks became the primary point of contention. Such

24   arguments have often led to a determination that individualized inquiries predominate and that

25   damages are difficult to ascertain. (Supp. Ruiz Decl. ISO Further Brief, ¶22.)




                                                       11
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 40 of 91 Page ID
                                       #:7912




 I           Third, Class Counsel believed that the claims for failure to pay wages owed semi-

 2   monthly and for failure to furnish accurate itemized wage statements had a very low chance of

 3   success due to the reasonable dispute regarding amounts owed and the resulting difficulty of

 4   proving violations. Moreover, Defendants cited to recent case law suggesting that meal period

 5   penalties were not subject to waiting time penalties. (Ibid.)

 6           Class Counsel obtained a gross settlement valued at $125,000. This is 3.5% of

 7   Defendant's maximum exposure and 17.3% of the "provable damages." Assuming that the

 8   Court approves all of the maximum requested deductions, approximately $61,150 will be

 9   available for automatic distribution to participating class members. Assuming full participation,

10   the average settlement share will be approximately $357.60. [$61,150 Net - 171 class members

11   _ $357.60]

12           The Court is mindful that a settlement is a compromise and that the reasons for same may

13   be many. And, in many settlements presented for approval there is no available benchmark for

14   comparison and the information available to the Court may not exceed the information the

15   parties have already provided.    It is also possible that this case is different. If the individual

16   settlement amount is disproportionate to the possible claimed damages collusion may be

17   suggested. If it is not disproportionate, fairness would be indicated. Without that information in

18   this case the Court cannot determine whether the amount proposed is likely the best outcome for

19   the class.

20            3. Adequacy of the Representation Cannot Be Determined

21           Foscue urges that he is an adequate representative because his wage and hour claims are

22   similar to those of the absent class members and he cites numerous cases which, he asserts,

23   affirm his adequacy as class representative despite his individual claims. (Plaintiff's

24   Supplemental Briefing at 4:4-22.) However, the cases on which Plaintiff relies are

25   distinguishable from the instant action.




                                                       12
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 41 of 91 Page ID
                                       #:7913



 I          The cited cases address a plaintiffs adequacy in the context of class certification

 2   motions unaccompanied by settlement. By contrast, in the instant case, the Court has made no

 3   prior finding regarding the adequacy of the class representative. The Supreme Court noted in

 4   Amchem Products, Inc. v. Winsor (1997) 521 U.S. 591, 620 that inquiries [under Rule 23]

 5   relating to the protection of absentee class members "demand undiluted, even heightened,

 6   attention in the settlement context." The Court explained that "such attention is of vital

 7   importance, for a court asked to certify a settlement class will lack the opportunity, present

 8   when a case is litigated, to adjust the class, informed by the proceedings as they unfold." Ibid.

 9          Plaintiff cites just one case, Krzesniak v. Cendant Corp. (N.D. Cal., June 20, 2007, No. C

10   05-05156 MEJ) 2007 WL 1795703, at *10, which directly addresses the adequacy of a plaintiff

11   with individual claims for wrongful termination and retaliation, when those claims are alleged

12   together with class claims for wage and hour violations. In Krzesniak, defendants contended at

13   class certification that plaintiff was an inadequate representative because his "interest in

14   recovering a personal judgment on his discharge claims fatally compromise[ed] his undivided

15   loyalty to the class," and that "Plaintiff may use his class action allegations to leverage a larger

16   settlement of his individual retaliation claims, which may come at the expense of absent class

17   members."

18          In determining that plaintiff was an adequate representative, the Court reasoned that (1)

19   "class certification pursuant to Rule 23(b)(3) contains an "opt out" provision which could be

20   exercised by any individual class member who feels its interests are not adequately protected by

21   the class representatives"; (2) "should the existence of non-class claims lead the class

22   representatives to enter into a settlement agreement unfavorable to the class members (or refuse

23   to enter into an advantageous agreement) the court retains the power to decertify the class at that

24   point"; and (3) Plaintiff indicated a willingness to dismiss his individual claims should the Court

25




                                                        13
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 42 of 91 Page ID
                                       #:7914



 I   determine that his retaliation claims prevent him from being an adequate class representative."

 2   Ibid.

 3           None of the factors leading the Court in Kresniak to determine Plaintiff was an adequate

 4   representative are present in the instant action. First, while class members are able to able to opt-

 5   out of the settlement class, the notice to Class Members makes no mention of the existence

 6   Plaintiffs individual claims or the fact that he has already settled and received payment for these

 7   claims so that they might make a reasoned choice. (See Hua Decl. ¶4.) Second, given that the

 8   Court is asked to certify this class for purposes of settlement, there will be no future opportunity

 9   to decertify the class should indications of unfairness arise, absent the possible presence of an

10   objector or intervenor. Third, while Foscue has filed a request for dismissal of his individual

11   claims, as noted above, this dismissal is motivated by the fact that he has already settled and

12   received payment for these claims and not out of a desire to act in the best interests of the class.

13           The remaining cases cited by Plaintiff discuss adequacy of the class representative under

14   circumstances bearing little resemblance to the instant action. See McGhee v. Bank of Am.

15   (1976) 60 Cal.App.3d 442, 450-452 (holding that plaintiffs were adequate representatives even

16   though (1) their lack of experience and financial resources made class counsel the true directors

17   of the lawsuit; and (2) financial difficulties might force plaintiffs into an unfavorable settlement

18   because the Court has the authority to review and, if necessary, deny approval of an inadequate

19   settlement); Probe v. State Teachers' Retirement System (9th Cir. 1986) 780 F.2d 776, 780

20   (finding that plaintiffs' pursuit of individual claims along with class claims, alone, did not make

21   the action "confusing and unmanageable" and that defendant had not "raise[ed] any particular

22   problems posed by the plaintiffs' pursuit of both individual and class claims."); Marshall v.

23   Kirkland (8th Cir. 1979) 602 F.2d 1282, 1295 (District Court not precluded from "determining

24   issues of individual relief incidental to class-wide issues in a Rule 23(b)(2) class action"); Equal

25   Employment Opportunity Commission v. General Tel. Co. of Northwest, Inc. (9th Cir. 1979) 599




                                                       14
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 43 of 91 Page ID
                                       #:7915



 I   F.2d 322, 332 (discussing the applicability of class certification requirements to actions brought

 2   by the EEOC under § 706 of the Civil Rights Act); Winkler v. DTE, Inc. (D. Ariz. 2001) 205

 3   F.R.D. 235, 240-241 (finding that "[t]he claims pursued by the named representatives are

 4   sufficiently coextensive with the claims pursued on behalf of the class to provide sufficient

 5   assurance that the named Plaintiffs will adequately represent the class," but noting that "[i]f

 6   evidence of a conflict of interest arises, the court retains the authority to modify the order."

 7          In addition to the fact that settlement of Foscue's individual claims were negotiated in

 8   the same mediation as the class claims, the Court is concerned regarding the scope of the

 9   release, if any, he provided in his individual settlement. If Foscue executed a general release as

10   to. his individual claims with a waiver under Civil Code section 1542, he may lack standing.

II   See Watkins v. Wachovia (2009) 172 Cal. App. 4th 1576. Likewise, he may not be an

12   "aggrieved employee" for purposes of PAGA. Kim v. Reins Internat. California, Inc. (2017) 18

13   Cal. App. 5th 1052, review granted 230 Cal. Rptr. 681 (March 28, 2018). This could render him

14   inadequate. The Court can make no finding in this regard without knowing the terms of the

15   release of the individual claims.

16          4. There Are Potential Defects in the Notice

17          A copy of the revised, proposed class notice is attached to the Supplemental Declaration

18   of Brandon Ruiz as Exhibit 1. The Court cannot determine whether the notice is acceptable. It

19   includes information such as: a summary of the litigation; the nature of the settlement; the terms

20   of the settlement agreement; the maximum deductions to be made from the gross settlement

21   amount (i.e., attorney fees and costs, the enhancement award, and claims administration costs);

22   the procedures and deadlines for participating in (do nothing), opting out of, or objecting to, the

23   settlement; the consequences of participating in, opting out of, or objecting to, the settlement;

24   and the date, time, and place of the final approval hearing. The Notice will also provide each

25   Class Member with the total number of workweeks he or she worked for Defendant during the




                                                       15
              Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 44 of 91 Page ID
                                                #:7916



     I        Class Period and his or her estimated individual settlement payment. However, without

     2        information as to the terms of Foscue's individual settlement the Court cannot determine

     3        whether the Notice should disclose information to Class members regarding the terms of this

     4        individual settlement.

     5               5. Further Information on Attorneys' Fees and Costs is Required

     6               CRC rule 3.769(b) states: "Any agreement, express or implied, that has been entered into

     7        with respect to the payment of attorney fees or the submission of an application for the approval

     8        of attorney fees must be set forth in full in any application for approval of the dismissal or

     9        settlement of an action that has been certified as a class action."

    10               Ultimately, the award of attorney fees is made by the court at the fairness hearing, using

    11        the lodestar method with a multiplier, if appropriate. PLCM Group, Inc. v. Drexler (2000) 22

    12        Cal.4t" 1084, 1095-1096; Ramos v. Countrywide Home Loans, Inc. (2000) 82 Cal.App.4t" 615,

    13        625-626; Ketchum III v. Moses (2000) 24 Cal.4t" 1122, 1132-1136. In common fund cases, the

    14        court may use the percentage method. Laffitte v. Robert Halflnternational, Inc. (2016) 1 Cal.5t"

    15        480, 503. Despite any agreement by the parties to the contrary, "the court ha[s] an independent

    16        right and responsibility to review the attorney fee provision of the settlement agreement and

    17        award only so much as it determined reasonable." Garabedian v. Los Angeles Cellular

    18        Telephone Company (2004) 118 Cal.App.4t" 123, 128.

    19               Should the parties opt to disclose sufficient information to allow the Court to grant

    20        preliminary approval, the question of class counsel's entitlement to $41,625 in attorney fees will

    21        be addressed at the fairness hearing when class counsel brings a noticed motion for attorney

    22        fees. Disclosure of fees received with respect to the individual claims is necessary as it appears

              the work in some respects overlapped. In addition, if Class counsel seek fees based on a

              "lodestar" method they must provide the court with billing information so that it can properly

              apply the lodestar method, and must indicate what multiplier (if applicable) is being sought.
1




                                                                16
         II
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 45 of 91 Page ID
                                       #:7917



 I   Class counsel should also be prepared to justify the costs sought (capped at $9,000) by detailing

 2   how they were incurred.

 3                   6. Further Information Is Required Regarding An Enhancement Award

 4          The Settlement Agreement provides for an enhancement award of up to $5,000 to be

 5   paid to Foscue. (Settlement Agreement, ¶35.c.) In connection with any settlement Foscue must

 6   submit a declaration attesting to why he should be entitled an enhancement award in the

 7   proposed amount. Particularly in light of his individual settlement Foscue must explain why he

 8   "should be compensated for the expense or risk he has incurred in conferring a benefit on other

 9   members of the class." Clark v. American Residential Services LLC (2009) 175 Cal.App.4th

10   785, 806. Trial courts should not sanction enhancement awards of thousands of dollars with

II   "nothing more than pro forma claims as to `countless' hours expended, `potential stigma' and

12   `potential risk.' Significantly more specificity, in the form of quantification of time and effort

13   expended on the litigation, and in the form of reasoned explanation of financial or other risks

14   incurred by the named plaintiffs, is required in order for the trial court to conclude that an

15   enhancement was `necessary to induce [the named plaintiff] to participate in the suit ...."' Id.

16   at 806-807, italics and ellipsis in original. This is particularly so when Foscue has already been

17   paid in settlement of his individual claims.

18                                  III. CONCLUSION AND ORDER

19          For the reasons described above, the Court denies the motion without prejudice. A

20   further status conference shall be conducted on August 27, 2018 at 9:00 a.m. Counsel

21   shall file a joint status report 5 court days in advance. Counsel shall serve a copy of this

22   Order on the LWDA within ten days pursuant to Cal. Labor Code § 2699 1(3).

23          Dated:           1)3/c f
                                                                  MAREN E. NELSON

                                                                    Judge of the Superior Court




                                                       17
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 46 of 91 Page ID
                                  #:7918




            Exhibit “3”
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 47 of 91 Page ID
                                       #:7919



 I    ROB HENNIG (STATE BAR No. 174646)
      BRANDON Ruiz (STATE BAR N o. 2646 03)
 2                                                                              FILED
      SH OSHEE JAU (STATE BAR No. 31 1866)                              Su erior Court of California
      HENNIG RUIZ & SINGH                                                 County of Los Anoeles
      3600 WILSHIRE BLVD, SUITE 1908
                                                                             SEP 25 2018
 4    Los ANGELES, CA 90010
      TELEPHONE: (213) 310-8301
 5    FACSIMILE: (213) 310-8302

 6    Attorneys for Plaintiff John Foscue
 7
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
              FOR THE COUNTY OF LOS ANGELES, UNLIMITED JURISDICTION
 9

10
      JOHN FOSCUE, an individual, individually and        CASE NO. BC648 132
11    on behalf of all others similarly situated,

12                                                        CLASS ACTION
                            Plaintiff;
13
             vs.                                          Assigned for all purposes to:
14                                                        Hon. Maren E. Nelson in Dept. SSC 17
      KEN GARFF AUTOMOTIVE GROUP, d/b/a
15    CULVER CITY TOYOTA, a corporation;
      CULVER CITY TOYOTA, d/b/a CULVER                    PLAINTIFF JOHN FOSCUE'S
16    CITY SCION, a corporation; and DOES I               REQUEST TO DISMISS CLASS
      THROUGH 90. inclusive,                              ACTION; DECLARATION OF ROB
17
                                                          HENNIG IN SUPPORT THEREOF
18                          Defendants.

19

20

21

22

23

24

25


26

27

28                                                    1

      PLAIN l IFF .101-IN FOSCUE'S NOTICE; OF MOTION AND MOTION TO DISMISS CLASS ACTION; DECLARATION OF
                                          ROB HENNIG IN SUPPORT l lII REOF
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 48 of 91 Page ID
                                       #:7920



 I       1.   INTRODUCTION.

              In putative class actions such as here, the Court may dismiss the class action without a

 3    hearing and without notice to class members if the requirements of Rule 3.770 of the California

4     Rules of Court have been met and if no prejudice to class members results. Plaintiffs motion to

 5    dismiss the instant class action satisfies these standards.

 6            First, Plaintiff has submitted a declaration in support of this Motion which sets forth the

 7    facts supporting his request for dismissal. See Declaration of Rob Hennig (hereinafter "Hennig

 8    Decl.") ¶¶ 3, 6-8. Second, the declaration clearly states that no consideration of any kind is

 9    being given for this dismissal. Id. at ¶ 9. Finally, this case is still in its very early stages-

10    discovery has barely commenced, the Court has not certified any class and no motion for class

11    certification is pending, and no trial date has been set. Id. at ¶¶ 6-8. Accordingly, class members

12    will not be prejudiced by the dismissal.

13            Consistent with the Rule 3.770 of the California Rules of Court, the Court should

14    therefore grant this motion and dismiss the class action without a hearing and without notice to

15    class members.

16

17        ii. FACTUAL BACKGROUND.

18            On January 26, 2017, Plaintiff filed the putative class action in Los Angeles Superior

19    Court against Defendants K.en Garff Automotive Group d/b/a Culver City Toyota and Culver

20    City Toyota d/b/a Culver City Scion. See Hennig Decl., ¶ 4. Plaintiff brought claims on behalf

21    of similarly-situated sales associates working at the Culver City Toyota location for failure to

22    provide all required meal breaks and rest breaks, failure to pay all wages owed semimonthly,

23    unlawful itemized wage statements, waiting time penalties, violation of the California Unfair

24    Competition Law, Cal. Bus. and Professions Code Section 17200, et seq., and penalties under the

25    Private Attorney General Act, Cal. Lab. Code Section 2698, et seq.

26            The parties conducted some informal discovery in preparation for a mediation they

27    agreed to undertake on September 28. 2017. Id at ¶ 4. At the mediation, the parties were able to

28

       PLAINTIFF JOI-IN FOSCUE'S NOTICE OF MOTION AND MOTION TO DISMISS CLASS ACTION: DECLARATION OF
                                         ROB 1-IENNIG IN SUPPORTI'I-IEREOF
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 49 of 91 Page ID
                                       #:7921



 I    reach a settlement of Plaintiffs class claims. Id. The Parties drafted a Class Action Settlement

 2    Agreement and sought the Court's approval beginning early 2018. Plaintiff Foscue filed his

 3    Motion for Preliminary Approval of Class Action Settlement on February 2, 2018. At the

 4    request of the Court, Plaintiff submitted further briefing on April 12, 2018, along with supporting

 5    declarations of class counsel. Rob 1-lennig and Brandon Ruiz. Plaintiffs Motion was heard on

 6    April 26, 2018 and continued based on the Court's request to submit additional further briefing.

 7    Plaintiff again filed further briefing on May 21, 2018, along with a declaration from Plaintiff

 8    John Foscue, Plaintiffs counsel Brandon Ruiz, Defendants' counsel Linh Hua, and the mediator,

 9    Jeffery Krivis. Plaintiffs Motion was again heard on June 20, 2018, and on July 3, 2018, the

10    Court denied Plaintiffs Motion without prejudice. Id. at ¶ 5. On August 27, 2018, the Parties

11    appeared before this Court for a status conference; at the hearing, Plaintiff notified the Court of

12    his intention to move for dismissal of the action without prejudice, given the numerous

13    challenges presented by this action, including the difficulty of obtaining class certification and

14    the Court's denial of class settlement approval. Id. at ¶ 6.

15            This case is in its very early stages. Discovery has not formally commenced, the Court

16    has not certified the class not- is a motion for class certification pending, and no trial date has

17    been set. Id. at ¶ 8. No consideration, whether direct or indirect, is being given by any party for

18    the dismissal. Id. at ¶ 9.

19

20        III.ARGUMENT.

21            Dismissal is proper under Cal. Code Civ Proc. Section 581(c), which provides that "a

22    plaintiff may dismiss his or her complaint, or any cause of action asserted in it, in its entirety, or

23    as to any defendant or defendants, with or without prejudice prior to the actual commencement

24    of trial."' Under Section 581(k), dismissal of a class action requires court approval and, for

25    certified class actions, notice to class members pursuant to Cal. Rules of Court 3.770. Rule


      1 Separately, Plaintiff Foscue has individual claims for discrimination and retaliation against Defendants, which
      were resolved in 2017. A request to dismiss these individual claims pursuant to Cal. Civ. Proc. Section 581(c) was
      filed on May 21, 2018.
                                                               3
      PLAINTIFF .I01-IN FOSCUI:'S NOTICI: OF MOTION AND MOTION TO DISMISS CLASS .ACTION: DECLARATION OF,
                                           ROB IIINNIG IN SUPPOR"T" LI-IEREOF
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 50 of 91 Page ID
                                       #:7922



 I    3.770(a) of the California Rules of Court sets forth the procedure for dismissal of a class action:

 2           A dismissal of an entire class action ... requires court approval.... Requests for
             dismissal must be accompanied by a declaration setting forth the facts on which
 3           the party relies. The declaration must clearly state whether consideration, direct or
             indirect, is being given for the dismissal and must describe the consideration in
 4           detail.

 5    Pursuant to Rule 3.770(b), the Court is authorized to grant a request for dismissal of a class

 6    action without a hearing. Further, Rule 3.770(c) provides:

 7           If the court has not ruled on class certification, or if notice of the pendency of the
             action has not been provided to class members in a case in which such notice was
 8           required, notice of the proposed dismissal may be given in the manner and to
             those class members specified by the court, or the action may be dismissed
 9           without notice to the class members if the court finds that the dismissal will not
             prejudice them. (Emphasis added)
10

l1    Dismissal of the Complaint in this case, without a hearing and without notice to class members,

12    is proper because all of the requirements of Rules 3.770 have been met. Specifically, Plaintiff,

13    through his counsel, has submitted herewith a declaration detailing the facts supporting his

14    request for dismissal. The dismissal of these claims without prejudice should not impact the

15    interests of absent class members. Notice of the claims has not yet been sent to absent class

16    members, and dismissal without prejudice would not bar any putative class members from

17    bringing individual or representative suits on their own in the future. See Hennig Decl. ¶ 7. Due

18    to the Parties' efforts to engage in earlier settlement efforts, this case is in its very early stages.

19    Discovery has not formally commenced, the Court has not certified the class nor is a motion for

20    class certification pending, and no trial date has been set. See Hennig Dccl. ¶ 8. Further,

21    Plaintiff's declaration clearly states that no consideration whatsoever is being given for the

22    dismissal. See Hennig Decl. If 9. Finally, since the instant case is still in its early stages,

23    dismissal of this case without notice to class members is not unfair and will not result in undue

24    prejudice to them. See Hennig Decl. ¶ 7-8.

25

26    ///

27    ///




28                                                        4
       PLAINTIFF .1O1IN Foscul:'s NO'I IC1; OF MOTION AND MOTION TO DISMISS CLASS ACTION: DECLARATION OF
                                             ROB I-II.:NNIG IN SUPPORT[THEREOF
             Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 51 of 91 Page ID
                                               #:7923



         I        IV. CONCLUSION.

         2           For the foregoing reasons, Plaintiff respectfully requests that the Court grant this Motion

         3    and approve Plaintiffs request for dismissal of this case in its entirety. Plaintiff further requests

         4    that such dismissal occur without a hearing and without notice to class members in accordance

         5    with Rule3.770(b) and (c) of the California Rules of Court. Plaintiff submits a [Proposed] Order

         6    Granting Plaintiff's Motion to Dismiss Class Action Pursuant to Cal. Rules of Court, Rule 3.770.

         7    Plaintiff respectfully asks the Court to grant such Order.

         8

         9    DATED: September 25, 2018                              HENNIG RUIZ & SINGH

        l0
                                                             By:
        11
                                                                     /.s/ Shoshee J. Hui _
        12                                                           Rob I-lennig
                                                                     Brandon Ruiz
        13                                                           ShosheeJau
                                                                     Attorney for Plaintiff John Foscue
        14

        15

        16

        17

        18
        19

        20

        21

        22

        23

        24

        25
liy.'
cc
        26



                                                                5
              PLAINTIFF .IOI-IN FOSC'UE'S NO"I'ICI• 01 MOTION AND MOTION '1'0 DISMISS CLASS ACTION; DECLARATION OP
                                                   RO13 1-I1:,NNI(; IN SUPPORT 'II IF,RI-OF
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 52 of 91 Page ID
                                       #:7924



 I                                   DECLARATION OF R013 RENNIG

 2              I, ROB 1-IENNIG, declare as follows:

                1.     1 am an attorney at law duly admitted to practice before all the courts of the

 4    State of California and a partner at Hennig Ruiz & Singh, the counsel of record for Plaintiff John

 5    Foscue in this lawsuit.

 6              2.     1 have personal knowledge of the facts I am hereafter attesting to. This

 7    personal knowledge has been attained either through my own observations and actions and/or

 8    through the underlying records and documents of this litigation.

 9              3.     This declaration is being made in support of Plaintiff John Foscue's Request for

10    Dismissal of Class Action.

II              4.     Plaintiff filed his Complaint on January 26, 2017. Beginning in or around March

12    2017, the parties began settlement discussions and scheduled a mediation to take place on

13    September 28, 2017. The parties conducted some informal discovery in preparation for a

14    mediation. At the mediation, the parties were able to reach a settlement of Plaintiff's class

15    claims.

16              5.     The Parties drafted a Class Action Settlement Agreement in or around November

17    2017 and sought the Court's approval beginning early 2018. Plaintiff Foscue filed his Motion

18    for Preliminary Approval of Class Action Settlement on February 2, 2018. At the request of the

19    Court, Plaintiff submitted further briefing on April 12, 2018, along with supporting declarations

20    of class counsel, Rob Hennig and Brandon Ruiz. Plaintiff's Motion was heard on April 26, 2018

21    and continued based on the Court's request to submit additional further briefing. Plaintiff again

22    filed further briefing on May 21, 2018, along with a declaration from Plaintiff John Foscue,

23    Plaintiff's counsel Brandon Ruiz, Defendants' counsel Linh Hua, and the mediator, Jeffrey

24    Krivis. Plaintiff's Motion was again heard on June 20, 2018, and on July 3, 2018, the Court

      denied Plaintiffs Motion without prejudice.

                6.     On August 27, 2018, the Parties appeared before this Court for a status

      conference; at the hearing, Plaintiff notified the Court of his intention to move for dismissal of

                                                         6
      PLAINTIFF JOHN FOSCUF,'S NO'T'ICE OF MOTION AND MOTION TO DISMISS CLASS ACTION: DECLARATION OF
                                        ROB TIENNIG IN SUPPOR"'THEREOF
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 53 of 91 Page ID
                                       #:7925



 I    the action without prejudice, given the numerous challenges presented by this action, including

 2    the expected difficulty of obtaining class certification and the Court's denial of class settlement

 3    approval.

 4           7.      At this stage. I believe that it is impractical to continue to pursue the class claims

 5    on a class basis. As such, 1, on behalf of my client, am seeking to dismiss the class claims and

 6    thus, the entire action, without prejudice. Dismissal without prejudice would not bar any putative

 7    class members from bringing individual or representative suits on their own in the future. Notice

 8    of the claims has not yet been sent to absent class members through the Pioneer Notice

 9    mechanism. Plaintiff believes that dismissal of the present action is in the best interest of the

10    class, as the hurdles to preliminary approval currently posed in the instant case appear to

11    completely bar recovery for any class member.

12            8.      Due to the Parties' efforts to engage in earlier settlement efforts, this case is in its

13    very early stages. Discovery has not formally commenced, the Court has not certified the class

14    nor is a motion for class certification pending. and no trial date has been set.

15           9.      No consideration, whether direct or indirect, is being given by any party for the

16    dismissal.

17

18            I declare under penalty of perjury under the laws of the State of California that the

19    foregoing is true and correct and, if called to testify, I could and would competently testify to the

20    above facts.

21

22            Executed this 25th day of September, 2018, at Los Angeles, CA.

23

24
                                                      ROB HENNIG
25

26

27

28                                                        7
      PLAINTIFF JOHN FOSC:UI;'S NO'I ICI: OF MOTION AND MOTION TO DISMISS CLASS ACTION; DECLARATION OF
                                          ROB I-IENNIG IN SUPPORT TI-IEREOF
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 54 of 91 Page ID
                                  #:7926


 I    ^^                                           PROOF OF SERVICE

 2
               Case Name:                    Foscue v. Ken GarffAutomotive Group, et al.
 3             Court and Case No.:           Los Angeles Superior Court Case Number BC648132

 4                             I am employed in the city of Los Angeles, county of Los Angeles, State of
               California. I am over the age of 18 and not a party to the within action; my business address is:
 5             3600 Wilshire Blvd. Suite 1908, Los Angeles, CA 90010.

 6                            On September 25, 2018, 1 served the document(s) described as:

 7
               PLAINTIFF JOHN FOSCUE'S REQUEST TO DISMISS CLASS ACTION;
 8             DECLARATION OF ROB HENNIG IN SUPPORT THEREOF

 9             IPROPOSEDI ORDER GRANTING PLAINTIFF JOHN FOSCUE'S REQUEST TO
               DISMISS CLASS ACTION WITHOUT PREJUDICE
 10

 l1                           on the party or parties addressed as follows:

 12        Linh T. Hua                                                Attorney for Defendants
           Gordon & Rees
 l3        633 West Fifth Street, 52nd Floor
           Los Angeles. CA 90071
 14

 15                          (BY MAIL) I am readily familiar with the firm's practice for collection and
                             processing correspondence for mailing. Under that practice it would be deposited
 16                          with the U.S. Postal Service on that same day with postage thereon fully prepaid at
                             Los Angeles, California in the ordinary course of business. I am aware that on
 17                          motion of the party served, service is presumed invalid if postal cancellation date or
                             postage meter date is more than one day after date of deposit for mailing in
 18                          affidavit.
           [                 (BY OVERNIGHT DELIVERY SERVICE) I caused said envelope(s) to be
 19                          delivered over-night via overnight delivery service in lieu of delivery by mail to the
                             addressee. I am readily familiar with my firm's business practice of delivering
 20                          documents by the use of an overnight delivery service with the expectation that
                             documents given to the service are reasonably calculated to be delivered the next
 21                          day to their addressee.
                             (BY PERSONAL SERVICE) I delivered or caused to be delivered said envelope
 22                          by hand to the offices of the addressee(s). I am readily familiar with my firm's
                             business practice of personally serving documents.
 23        (X]               (BY ELECTRONIC TRANSMISSION) Based on a court order or an agreement of
                             the parties to accept service by c-mail or electronic transmission, I caused the
 24                          documents to be sent via CASE ANYWHERE to the persons on the service list
                             below. I did not receive, within a reasonable time after the transmission, any
 25                          electronic message or other indication that the transmission was unsuccessful.

 26                        I declare under penalty of perjury under the laws of the State of California that the
           foregoing is true and correct. Executed on September 25, 2018, at Los Angeles, California.
 27

 28



                                                        PROOF OF SERVICE
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 55 of 91 Page ID
                                  #:7927




            Exhibit “4”
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 56 of 91 Page ID
                                  #:7928


 1    GALEN GENTRY (State Bar No. 149413)
      Law Offices of Galen Gentry, P.C.
  2   ROB HENNIG (State Bar No. 174646)
      Law Offices of Rob Hennig
  3                                                                SUPERIOR COURT
                                                                            FTLED OF CALMRNIA
                                                                      COUNTY OF LOS ANGELES
      1875 Century Park East, Suite 1770
  4   Los Angeles, CA 90067
                                                                             AUG 1 7 2011
  5   Telephone: (310) 282-7521                                    John A.
                                                                                Executive Officer/Clerk
      Facsimile: (310) 282-7522                                    BY
                                                                                               Deputy
  6
      Attorneys for Plaintiffs
  7   JEFFRY WINTERS, on behalf of himself and others
      similarly situated
  8
                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
  9
                             FOR THE COUNTY OF LOS ANGELES
 10

 11
      JEFFRY WINTERS, an individual, on           CASE NO. BC410650
 12   behalf of himself and others similarly
      situated,
 13                                               PLAINTIFF'S NOTICE OF MOTION
                           Plaintiffs,            AND UNOPPOSED MOTION FOR
 14
                   v.                             AWARD OF REASONABLE
 15                                               ATTORNEYS' FEES AND COSTS
      BASE PRODUCTIONS, INC.; and
 16   DOES 1 through 50, inclusive                 Date: September 7, 2011
                                                   Time: 8:30 a.m.
 17                        Defendants.             Dept.: 36
                                                   Hon. Gregory W. Alarcon
 18
                                                   Complaint Filed: March 27, 2009
 19                                                Hearing September 7, 2011

 20                                                Time: 8:30 AM

 21

 22

 23

 24

 25

 26

 27

 28                                                                                                       •-• r.



                                                                                    ORIGINAL
                   PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE ATTYS' FEES & COSTS
    Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 57 of 91 Page ID

                        •             #:7929


     1
                                            NOTICE OF MOTION
      2
                PLEASE TAKE NOTICE that on September 7, 201.1 at 8:30 a.m. in Department 36
     3
          of this Court, located at 111 North Hill Street, Los Angeles, California 90012, Plaintiff
      4
          and Class Representative Jeffry Winters will and hereby does move for an order granting
     5
          class counsels' application for attorneys' fees in the amount of $122,500, and awarding
      6
          class counsel reimbursement of its costs in the amount of $5,000.        The terms of the
      7
          settlement are contained in the Order for Preliminary Approval for Class Action
      8
          Settlement.
      9
                This motion will be based on this Notice and accompanying Memorandum of Points
     10
          and Authorities, the Declaration of Galen Gentry (including exhibits), and the Declaration
     11
          of Robert Hennig, and the Declaration of Jeffry Winters, all filed herewith, and on such
     12
          further evidence and argument as may be presented at the hearing.
     13
     14
     15
          Dated:   August 8, 2011                      LAW OFFICES OF GALEN GENTRY
     16
     17
     18
                                                     it          4
     19                                               . • L mar NTRY
                                                      Attorney for Plainti      EFFRY WINTERS
     20
     21
     22
     23
     24
     25
     26
4
     27
     28
                                                       2
                        PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE NITYS FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 58 of 91 Page ID

                       •          #:7930



                       MEMORANDUM OF POINTS AND AUTHORITIES
  2
                                           I. INTRODUCTION
  3
             By way of this unopposed motion, Plaintiff and Class Representative Jeffry
  4
      Winters seeks the Court's approval of reasonable attorneys' fees in the amount of
  5
      $122,500 and $5,000 of costs.      Pursuant to the parties' settlement agreement, Base
  6
      Productions agreed to establish a settlement fund of up to $350,000 which includes
  7
      payments to class members, the representative Plaintiff, attorneys' fees and costs, and
  8
      costs of administration.    (The net settlement amount will be the gross settlement amount
  9
      less attorneys' fees and costs and cost of claims administration.)       Class members will be
 10
      paid on a claims-made basis.      The settlement requires Defendant to pay at least 50
 11
      percent of the net settlement amount.      Unclaimed funds that are not distributed to the
 12
      class members, in excess of the minimum, will revert to the Defendant.
 13
             On March 28, 2011, class notice packets were mailed to all 267 class members via
 14
      first class U.S. mail.   Thirty-eight notice packets were returned by the post office as
 15
      undeliverable.    After taking reasonable steps to attain current addresses the class action
 16
      administrator re-mailed 29 notice packets.       Ultimately, 16 of those notice packets
 17
      remained undeliverable.     As of August 4, 2011, Simpluris has received 75 claim forms.
 18
      Three were untimely and one was deficient.        As of said date, the 71 valid claim forms
 19
      comprised 26.39% of the class.      Altogether participating class members represent
 20
      approximately 55.88% of the $195,000 net settlement fund available.            The class claims
 21
      administrator received 1 request for exclusion and no objections to the settlement.
 22
      Simpluris estimates administration costs to be $12,500 (See Declaration of Michael Bui,
 23
      served and filed concurrently).
 24
             Class counsels negotiated a settlement that provides excellent returns for
 25
      participating class members.      Pursuant to the Court's preliminary approval order, the
 26
      class notice was sent to the class members, who had until May 12, 2011 to submit claims,
 27
      request exclusion or object to the settlement. Because the settlement achieves good results
 28
                                                   3
                    PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE ATTYS' FEES & COSTS
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 59 of 91 Page ID
                                       #:7931
                           •                                         •
       1
           for the class, plaintiff respectfully requests the court approve the payment of class
       2
           counsel's fees of $122,500 which is 35% of the gross settlement value.           The benchmark
       3
           for fee awards in California is 25% of the total settlement value.       Vizcaino v. Microsoft
       4
           Corporation 290 F.3d 1043, 1047 (9th Cir. 2002) (See Lealao v. Beneficial California, Inc
       5
           82 Cal.App.4th 19, 24, n.1 (2000). In practice fee awards in class actions average around
       6
           one-third of the recovery. Chavez v. Netflbc, Inc., 162 Cal.App.4th 43, 66 n.11 (2008).
       7
           Plaintiff's request for an award of attorneys' fees of $122,500 is reasonable in light of the
       8
           work performed by class counsels, the contingent nature of this action, the lodestar in this
       9
           matter, and the results achieved under the settlement. See Ketchum v. Moses, 24 Ca1.4th
      10
           1122, 1132 (2001).     While the amount sought is 35% of the gross settlement it is less
      11
           than the lodestar amount as set out in the Declaration of Galen Gentry, filed concurrently
      12
           herewith.      Plaintiff also requests that class counsels be reimbursed for $5,000 in
      13
           reasonable costs incurred in litigating this action, which amount is less than the cost
      14
           actually incurred by class counsels.
      15
                         II. PROCEDURAL HISTORY AND SUMMARY OF CLAIMS
      16
              On March 27, 2009, Plaintiff Jeffry Winters filed this class action complaint against
      17
           Base Productions, Inc. ("Defendant"), and DOES 1 through 50.            Plaintiff alleges various
      18
           labor code violations against Defendant on behalf of himself and the class of individuals
      19
           who worked for defendant in the previous 4 years as described in the complaint.           The
      20
           complaint alleges: (1) failure to pay overtime; (2) failure to provide meal breaks; (3)
      21
           failure to provide rest periods; (4) waiting time penalties; (5) failure to pay all wages at
      22
           least semi-monthly; (6) failure to provide accurate itemized wage statements; (7) unfair
      23
           competition; (8) penalties pursuant to PAGA; and (9) preliminary and permanent
      24
           injunction.    Following the court's denial of defendant's demurrer and motion to strike,
      25
           defendant answered the complaint on October 23, 2009.           Throughout this litigation Base
67
      26
           Productions denied each of the allegations made by Plaintiff and has asserted it has no
      27
           liability for claims of plaintiff or the class.   Further, defendant believes plaintiff's claims
      28
                                                         4
                          PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE NM'S' FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 60 of 91 Page ID
                                  #:7932
                        •                                          •
  1
      are not suitable for class action treatment, and that plaintiff cannot satisfy the procedural
  2
      requirements for a class action.
  3
         After filing the motion, absent settlement, for an order preliminarily approving the
  4
      class action settlement, Plaintiff filed supplemental briefing on January 26, 2011.
  5
      Defendant filed a statement of non-opposition on the same date.             At the February 3, 2011
  6
      hearing, the court ordered further briefing regarding the factors of conditional class
  7
      certification.     Plaintiff filed a supplemental declaration on February 7, 2011.          The Court
  8
      granted the motion for preliminary approval of the class action settlement on March 8,
  9
      2011.
 10
                                       III. TERMS OF SETTLEMENT
 11
              The settlement covers 267 class members who comprised the class as alleged in the
 12
      complaint. The settlement provides that Base Productions will create a $350,000
 13
      settlement fund, the majority of which will be distributed to individual class members
 14
      depending on the number of days they worked.             The settlement provides that subject to
 15
      approval of the court the following will be deducted from the settlement fund: (1)
 16
      enhancement award to the class representative not to exceed $15,000; (2) fees to the
 17
      administrator estimated to be $12,500; (3) class counsel's attorneys' fees, not to exceed
 18
      35% of the settlement fund; and (4) litigation costs not to exceed 5,000. A summary of the
 19
      disbursements from the settlement fund is attached hereto as Exhibit 1.             Seventy-five
 20
      class members, comprising 26.3 percent of the Class, submitted claims. Three claims
 21
      forms were deficient and one claims form was untimely. (See Declaration of Simpluris
 22
      Class Claims Administrator Michael Bui filed and served concurrently herewith).                If the
 23
      Court approves all requested deductions, the net settlement amount to be distributed to the
 24
      class will be $101,551.32 and the 71 class members receive different amounts as set forth
 25
      in Exhibit 1.      Class members will be paid on a claims-made basis.           Defendant will pay
 26
      out a minimum of 50% of the net settlement.           All funds of the net settlement that are not
 27
      distributed to the class members will revert to the Defendant.
 28

                                                      5
                       PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE ATTYS' FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 61 of 91 Page ID
                                  #:7933
                     •                                          •
  1
              Pursuant to Attachment B to the Settlement Agreement, attached hereto as Exhibit
  2
      2, the qualifying class members have been divided into three subclasses. Subclass One:
  3
      Subclass One includes those members who hold highly specialized positions that are
  4
      likely to be found independent contractors or exempt employees.           These positions are
  5
      presumed to spend the majority of their time engaged in administration, management or
  6
      the creative process, or to perform specialized functions under little or no supervision
  7
      often with their own tools and equipment.        Class members in Subclass One will
  8
      collectively receive a total settlement payment of $33,587.78. See Exhibit 1.            Subclass
  9
      Two:     Class members who hold positions that include specialized "assistants" or those
 10
      positions that involve some amount of time engaged in administration, management or the
 11
      creative process, but may or may not constitute the majority of their time.         This subclass
 12
      includes job positions that are less likely to be found independent contractors or exempt
 13
      employees than the job categories included in subclass one.         Subclass Two will receive
 14
      an overall total sum of $38,117.40. See Exhibit 1.         Subclass Three: Subclass three
 15
      includes those members who hold positions that are not specialized, do not work
 16
      independently and are not believed to involve meaningful administration, management or
 17
      the creative process.   These job positions are less likely to be found to be independent
 18
      contractors or exempt employees, but wages paid to this subclass were relatively low.
 19
      Subclass Three will receive a total $29,846.14. See Exhibit 1.
 20
                           IV. CLASS NOTICE AND CLAIMS PROCESS
 21
              Defendant provided the claims administrators, Simpluris, with a list containing the
 22
      class members' name, last known address and employment information on March 11,
 23
      2011.    The class list contained data for 267 class members.        The mailing addresses were
 24
      processed and updated using the National Change of Address ("NCOA") database
 25
      operated by the U.S. Postal Service.      On March 28, 2011., class notice packets were
 26
      mailed to all 267 class members via first class mail.      The NCOA contained request for
 27
      change of addresses filed with the U.S. Postal Service.       Twenty-nine were returned.
 28
                                                   6
                    PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE ATTYS' FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 62 of 91 Page ID
                                  #:7934


  1
      Simpluris found new addresses for 13 of the 29.        Sixteen class notice packets remain
  2
      undeliverable because Simpluris was unable to find an address.          The claims deadline was
  3
      May 12, 2011.     The opt-out deadline was May 12, 2011, and the objection deadline was
  4
      May 12, 2011.
  5
              Simpluris received one request for exclusion and no objections to the settlement.
  6
      Simpluris received 71 valid claims forms comprising 26.39% of the class as of August 4,
  7
      2011.
  8
                                        V. LEGAL ARGUMENT
  9
                      A. Class Counsels' Request for Fees are Reasonable and
 10
                                    Less Than the Lodestar Amount
 11
              Class counsels request for fees is reasonable under the percentage-of-common-fund
 12
      doctrine and under the lodestar method. California courts have recognized the common
 13
      fund or common benefit doctrine, under which attorneys who create a common fund or
 14
      benefit for a group of persons may be awarded their fees and costs to be paid out of the
 15
      fund. Serrano v. Priest, 20 Ca1.3d 25, 34 (1977), quoting D 'Amico v. Board of Medical
 16
      Examiners, 11 Cal. 3d 1 (1974); Glendale City Employees' Assoc 'n v. City of Glendale,
 17
      15 Ca1.3d 328, 341 n.19 (1975); Quinn v. California, 15 Ca1.3d 162, 167 (1995); see also
 18
      Boeing Co. v. Van Gernert, 444 U.S. 472, 478 (1980); Mills v. Electric Auto-Lite Co., 396
 19
      U.S. 375, 391-392 (1970); Vizcaino, 290 F.3d at 1047.
 20
              The California Supreme Court has held that, "when a number of persons are
 21
      entitled in common to a specific fund, and an action brought by a plaintiff or plaintiffs for
 22
      the benefit of all results in the creation of that fund, such plaintiff or plaintiffs may be
 23
      awarded attorneys' fees out of the fund." Serrano v. Priest, 20 Ca1.3d at 34, quoting
 24
      D 'Amico, 11 Ca1.3d .1.
 25
              The percentage-of-the-fund approach may be the preferred method of awarding
 26
      fees in traditional common fund cases such as this one.        Where the settlement amount is
 27
      a certain or easily calculable sum of money, use of this method is appropriate. Serrano v.
 28
                                                   7
                    PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE ATTYS' FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 63 of 91 Page ID
                                  #:7935


  1
      Priest, 20 Cal.3d at 35.   This method has also been endorsed by the Ninth Circuit and at
  2
      least seven other appellate courts. See e.g., Vizcaino, 290 F.3d at 1047; In re Sumitomo
  3
      Copper Litig. 74 F. Supp. 2d 393, 396-98 (S.D.N.Y. 1999) (describing the overwhelming
  4
      weight of federal authority in favor of the percentage fee method).
  5
              Here, the settlement amount is certain or easily calculable.      The settlement sets
  6
      forth a specific lump sum allocation to the class for monetary payouts, as well as a
  7
      distribution formula through which each class member who submits a valid and timely
  8
      claim form will receive an easily calculable monetary payment.
  9
              The percentage requested is within the acceptable range.       Like the Ninth Circuit,
 10
      California courts recognize the typical range for acceptable attorneys' fees is 20% - 33%
 11
      of the total settlement value, with 25% considered the benchmark. See Lealao, 82 Cal.
 12
      App.4th at 24, n.l. Attorneys' fee awards of higher amounts are frequently upheld.
 13
      See e.g., Chavez v. Netflix, Inc., 162 Cal.App.4th. 43, 66 n.1 (ultimately most fee awards
 14
      average around 33%); see also, Morris v. Lifescan, Inc., 54 Fed.Appx. 663, 664 (9th
 15
      Cir.2003) (upholding 33% fee award); In re Activision Sec. Litig., 723 F. Supp. 1373,
 16
      1375 (N.D. Cal. 1989) (approving a 30% fee award).
 17
                   B. The Lodestar Fee Amount is $149,940 Which is More Than
 18
                              the 5122,500 Sought by Plaintiff's Counsel
 19
              The attorneys' fees requested are $27,440 less than the lodestar amount for this
 20
      case.   As set out in the Declaration of Galen Gentry and the attorneys' time and expense
 21
      report which is Exhibit 4 to Mr. Gentry's declaration, the lodestar for this case is
 22
      $149,940.    The U.S. Supreme Court has described the "lodestar" method as the guiding
 23
      light of fee-shifting jurisprudence and has established a strong presumption that the
 24
      lodestar represents a reasonable fee. City of Burlington v. Dague, 505 U.S. 557, 562
 25
      (1992). The lodestar is calculated using the reasonable rate for comparable legal services
 26
      in the local community for non-contingent litigation of the same type, multiplied by the
 27
      reasonable number of hours spent on the case. Ketchum v. Moses, 24 Ca1.4th 1122, 1131-
 28
                                                   8
                    PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE ATTYS FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 64 of 91 Page ID
                                  #:7936


  1
      1132 (2001).       The number of hours reasonably worked is determined by looking at the
  2
      time spent on the matter including time spent drafting and revising pleadings, meeting
  3
      with clients, engaging in discovery, law and motion practice, and preparing the case for
  4
      trial. See Hensley v. Eckerhert 461, U.S. 424, 430. Reasonable hours may include time
  5
      spent by more than one attorney on a particular issue or task provided there is no
  6
      duplication of effort.      In this instance the plaintiff's co-counsel have been careful to
  7
      avoid requesting fees for work that has even the appearance of duplication.                 The only
  8
      tasks for which both attorneys seek compensation for their time was the mediation.                 Both
  9
      Mr. Hennig and Mr. Gentry attended the mediation and plaintiff and the class were better
 10
      served for it.
 11
             In determining the reasonable rate for attorney services the court usually considers
 12
      the prevailing rate charged by attorneys of similar skill and experience for comparable
 13
      legal services in the community, the nature of the work performed and the attorneys'
 14
      customary billing rates. See Serrano v. Unruh, 32 Ca1.3rd 621, 643 (1982).              The party
 15
      seeking an award of attorneys' fees bears the burden of submitting evidence of the hours
 16
      worked and the rates claimed, and that information is set forth in detail in Exhibit 4 of the
 17
      Declaration of Galen Gentry.
 18
             From the outset of the case to the present the prosecution of the action has involved
 19
      significant financial risk for class counsel.       Counsel undertook the matter solely on a
 20
      contingent basis with no guarantee of recovery.          Over two years the action has been hard
 21
      fought.   Class counsels' ability to develop an extensive factual record, and engage in
 22
      successful motion practice were essential to achieving the settlement.            Through their
 23
      skills class counsels obtained a settlement that provides outstanding results for the class
 24
      members.     Class counsels' hourly rates are reasonable for their skill level.             In
 25
      comparison to hourly rates for private attorneys conducting non-contingent litigation of
 26
      the same type the rates are low.       Class counsels' time record indicates that they spent a
 27
      reasonable amount of time on the tasks necessary to prosecute the case, which included
 28
                                                      9
                       PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE ATTYS' FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 65 of 91 Page ID
                                  #:7937


  1
      fact investigation, interviews with the class representative Jeffry Winters and other
  2
      potential class members and witnesses, researching and drafting the complaint, opposing
  3
      the demurrer and motion to strike, propounding and responding to written discovery,
  4
      successfully moving the court for an order to compel further responses to interrogatories,
  5
      preparing and defending the deposition of the class representative, Jeffry Winters, drafting
  6
      the various motions filed herein, attending the hearings, preparing for and representing
  7
      Plaintiff and the putative class at the mediation, and negotiating the settlement.
  8
                Class counsels' request for costs is also reasonable.      In the course of the litigation
  9
      class counsels have incurred out-of-pocket expenses of $8,929.04.             Recoverable costs
 10
      generally include out-of-pocket expenses that would normally be charged to a fee-paying
 11
      client.    Harris v. Marhoefar 24, F.3d 16, 19 (1994).         A detailed listing of the cost is
 12
      included in Exhibit 4 of the Declaration of Galen Gentry.           The cost for which class
 13
      counsels seek for reimbursement are filing fees, mediator fees, deposition transcript fees,
 14
      and the like.     Such costs are appropriate for cost reimbursement in these types of cases.
 15
                                              VI. CONCLUSION
 16
                For the foregoing reasons Plaintiff requests the Court approve class counsels'
 17
      request for an award of $122,500 in attorneys' fees and $5,000 in costs as provided for in
 18
      the settlement.
 19
 20
 21
      Dated: August 8, 2011                           LAW OFFICES OF GALEN GENTRY
 22
 23
 24
 25                                                  GALEN GENTRY
                                                     Attorney for Plaintiff JEFEKY WINTERS
 26
 27
 28
                                                     10
                      PLAINTIFF'S UNOPPOSED MOTION FOR AWARD OF REASONABLE A'ITYS' FEES & COSTS
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 66 of 91 Page ID

                   •              #:7938
                                                   •
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 67 of 91 Page ID
                                  #:7939




                                Exhibit 1
                               Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 68 of 91 Page ID
           TT/4 -1/06                                            #:7940
                                                                                                                                        Approved at
    Name           Address         City             St              Zip                                Amount            Description       Final

                                      BaseProductions_Winters Final Calculations

GSF                                                                                                       350,000.00

Plaintiff Attorney                                                                                       (122,500.00) Attorney Fees
Plaintiff Attorney                                                                                         (5,000.00) Attorney Costs

Lead Plaintiff                                                                                          (15,000.00) Enhancement Payment
                                                                                                                    Administration
Simpluris Inc 3176 Pullman Costa Mesa        CA                        92626                            (12,500.00) Fees
NSF                                                                                                    195,000.00
                                                                                                                                       Daily
                 Total Days    Percentage of                   Chances of                                           Available          Settlement
                 Worked        Class         Potential OT      Prevailing       Weighted Wages Apportionment Ratio Distribution Pool   Rate
Subclass 1             7015.25        51.36%      $100,151.82             15%          $15,022.77             26%            50,869.33          7.25
Subclass 2             5023.75        36.78%        $71,720.57            40%          $28,688.23             50%            97,142.57         19.34
Subclass 3             1620.00        11.86%        $23,127.61            60%          $13,876.56             24%            46,988.10         29.00

  floor 50%       $97,500.00       Met

Subclass 1 Settlement Payments Claims                                                                     (33,587.79)
Subclass 2 Settlement Payments Claims                                                                     (38,117.40)
Subclass 3 Settlement Payments Claims                                                                     (29,846.14)
Balance                                                                                                    93,448.67



gotal to dijibsit in OSF:                                                                                256,551.33
Payment Received
Balance Due:                                                                                             256,551.33
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 69 of 91 Page ID
                                  #:7941
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 70 of 91 Page ID
                                  #:7942




                                Exhibit 2
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 71 of 91 Page ID

                        •         #:7943
                                                                         o
                       SETTLEMENT AGREEMENT AND RELEASE

      1. PREFATORY STATEMENT

        This SETTLEMENT AGREEMENT AND RELEASE ("Settlement Agreement") is
        made and entered into as of August 27, 2010, by and between named Plaintiff Jeffry
        Winters ("Winters" or "Plaintiff'), individually and on behalf of the Settlement Class
        described below, by and through their counsel of record, Robert Hennig and Galen
        Gentry; and Defendant Base Productions, Inc. ("Base"), by and through its counsel of
        record, Loeb & Loeb LLP. Winters and Base are hereafter referred to individually as
        a "Party," and collectively as the "Parties."

      2. RECITALS

                A.      On or about March 27, 2009, a class action Complaint was filed
        against Base in the Los Angeles Superior Court, bearing Case No. BC410650 and
        entitled Jeffry Winters v. Base Productions, Inc., a Maryland Corporation; and Does
        1 through 50, Inclusive ("the Action"). The Action is currently pending before the
        Honorable Gregory Alarcon, Los Angeles Superior Court ("Court"). The Parties
        agree that the Court has jurisdiction to approve any settlement of the Action.

                 B.      The Action arose from Winters' retention by Base as a Production
         Assistant and Production Coordinator between approximately July 23, 2007 to
         approximately May 9, 2008. In the Complaint, Winters alleges that Defendant
         improperly paid him as an independent contractor rather than employee, did not pay
         him overtime wages, did not provide meal and rest periods and did not provide
         itemized wage statements in accordance with applicable law. Winters contends that
         the alleged conduct of Defendant violated California Labor Code §§ 201, 202, 510,
         1194, 1198, 204, 226, 226.7 and 512 and California Business and Professions Code §
         17200, and seeks remedies under California Labor Code §§ 203, 210, 226, 226.7,
         558, 1194, 1199 and 2699, California Business and Professions Code §§ 17200 et
         seq., and attorneys' fees, both individually and on behalf of all others similarly
         situated. Defendant denies all of these contentions.

                 C.       As a result of the proceedings in the Action, an exchange of discovery,
         extensive negotiations between Plaintiff's counsel and Defendant's counsel, and a
         mediation before mediator Deborah Rothman, Esq., which was attended by all
         Parties, a settlement, as hereinafter more fully described, has been reached in writing,
         pending Court approval. Plaintiff and his counsel have concluded that the settlement
         of the litigation on the terms and conditions hereinafter set forth is fair, reasonable,
         adequate and in the best interests of the Settlement Class.

                D.      Defendant denies any and all liability to Plaintiff and to the Settlement
         Class for any and all claims asserted or that might have been asserted in these
         proceedings. Defendant, however, considers it desirable that the Action be
                                                   1
      LA2097157.1
      212795-10005




                                                                                          ex v
      Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 72 of 91 Page ID
                                        #:7944




              compromised, settled, and dismissed because this will eliminate the controversy
              between Defendant on the one hand, and Plaintiff and the Settlement Class on the
              other hand, and will avoid further expense, inconvenience, and distraction to
              Defendant.

            3. DEFINITIONS

                        A.     For the purposes of this Settlement Agreement, the "Settlement Class"
               shall be defined as all individuals retained by Base as independent contractors in
               California from January 1, 2007 through October 31, 2009, who held the job positions
               listed in Attachment "A" hereto.

                       B.     "Final Effective Settlement Date" means the date upon which the order
               of the Court granting final approval of the Settlement Agreement and the entry of
               judgment by the Court becomes final either by the time for appeal having elapsed
               without any appeal having been taken by any Party or by any member of the
               Settlement Class or on such date when, an appeal having been taken, such appeal is
               finally resolved by affirming the order granting final approval. In the event an appeal
               is taken by any member of the Settlement Class, this final effective date is to be
               calculated by including the time within which any person taking such appeal might
               petition the California Supreme Court for a writ of certiorari.

                      C.     The "Settlement Administrator" shall be a qualified and experienced
               claims administrator as may be agreed to between the Parties and appointed by the
               Court.

                      D.    "Qualifying Class Member" means each Settlement Class member
               who timely submits a Claim Form.

            4. CERTIFICATION OF A SETTLEMENT CLASS FOR SETTLEMENT
               PURPOSES ONLY.

               The parties to this Settlement Agreement agree that, solely and exclusively for the
               purposes of effectuating this Settlement Agreement, the Settlement Class shall be
               certified.

                Defendant does not waive and expressly reserves its right to challenge the validity of
                any and all claims asserted by members of the proposed Settlement Class and to
                object to any attempt to obtain certification of a plaintiffs' class or subclasses for any
                purpose should the Court not approve this Settlement Agreement, or should any
                condition precedent to the occurrence of the Final Effective Settlement date not occur
                or be satisfied.



                                                          2

             LA2097157.1
ti
h,.          212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 73 of 91 Page ID
                                  #:7945




     5. SETTLEMENT PAYMENTS

         For and in consideration of the mutual covenants contained herein, the Settlement
         Class and Defendant agree, subject to approval by the Court, as follows:

                 A.     Defendant shall, subject to the conditions hereinafter set forth, be
         obligated to pay a maximum amount of $350,000, which shall be deposited in an
         account to be used to fund this Settlement Agreement ("Settlement Funds").

                B.      The above paragraph is intended to mean and shall be construed to
         mean that the Settlement Fund may be used solely for the purpose of: paying such
         attorneys' fees as shall be specifically approved by order of the Court; payment of
         costs and fees associated with administration of the class; and disbursement to
         members of the Settlement Class, as hereinafter provided and as ordered by the Court.

                 C.      It is expressly agreed and understood that the Settlement Fund
         represents the maximum aggregate monetary compensation that Defendant will
         contribute to the settlement in any manner. Except as otherwise stated herein,
         Defendant shall not have any monetary obligation whatsoever toward the costs or
         attorneys' fees incurred by the Plaintiff, Plaintiff's Counsel or the Settlement Class.
         It is understood that, at the time of applying to the Court for final approval of the
         Settlement Agreement, Plaintiff's counsel intends to apply to the Court for an award
         of attorneys' fees and costs, and that any sum awarded to counsel by the Court will be
         a deduction from the Settlement Fund. It is further expressly agreed by the Parties
         that the amount, if any, to be awarded to Plaintiff's counsel shall be determined solely
         by the Court and that the Parties have not agreed upon nor will they agree upon any
         specific sum to be awarded. Defendant will not object to Plaintiff's counsel applying
         for a fee up to 35% of the Settlement Fund, exclusive of costs incurred by Plaintiff's
         counsel.

                D.     Within thirty (30) days after preliminary approval, Defendant shall pay
         the sum of $350,000 to a separate account maintained by or on behalf of the
         Settlement Administrator, to be held for future distribution in accordance with this
         Settlement Agreement.

                 E.     When and if the Court enters orders giving final approval to the
         settlement and determining the amount of attorneys' fees and costs to be awarded to
         Plaintiff's counsel, it shall be the duty of Plaintiff's counsel to serve forthwith a copy
         of such orders on counsel of record for Defendants.

                  F.     After the Final Effective Settlement Date, the Settlement
          Administrator shall calculate the amounts to be distributed from the settlement fund,
          not to exceed the aggregate maximum amount of $350,000, as follows: (a) the
          amount of attorneys' fees and costs awarded to Plaintiffs counsel by the Court
          (which amount is to be paid by check to Plaintiff's counsel); (b) the sum of Fifteen
                                                   3

       LA2097157.1
       212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 74 of 91 Page ID
                                  #:7946




        Thousand Dollars ($15,000.00) payable to Plaintiff as an incentive for acting as a
        "representative plaintiff," the amount of which will be disclosed in any motion
        seeking preliminary approval or final approval, and is subject to the approval of the
        Court (which amount is to be paid by check to Winters c/o Plaintiff's counsel); (c)
        Court approved costs incurred by the Settlement Administrator (which amount is to
        be paid directly to the Settlement Administrator); and (d) payments to Qualifying
        Class Members subject to a formula to be provided to the Settlement Administrator
        by Defendant's counsel as weed to by Plaintiff's counsel and approved by the Court.
        All payments to Settlement Class members made hereunder shall be deemed to be
        payments pursuant to and in satisfaction of their claims under Sections 203, 210,
        218.6, 226, 226.7, 558, 1194, 1199 and 2699 of the California Labor Code and
        California Business and Professions Code Section 17200 et seq., and Defendants will
        not be liable for payment of any federal, state or local taxes and penalties that may be
        due as a result of the payments referred to herein.

                G.      This is a claims-made settlement. As a condition to this Settlement, at
        least 50% of the Net Proceeds available for distribution to the Settlement Class shall
        be paid to Qualifying Class Members. "Net Proceeds" is the amount of funds
        available after payment of counsel fees and costs, costs associated with the
        administration of the class action and the incentive payment to Plaintiff Winters. Any
        unclaimed amounts remaining after deductions for attorneys' fees and costs,
        administration costs, Plaintiff Winters' incentive payment and the 50% payment
        guarantee shall be returned to Base by the Settlement Administrator.

                H.     The Settlement Administrator shall make the payments described in
        the foregoing subparagraph 5.F within fifteen (15) business days after the Final
        Effective Settlement Date.

      6. COSTS OF ADMINISTRATION

         All costs and expenses associated with the administration of this Settlement
         Agreement, including disseminating Class Notice and Claim Form, shall be paid from
         the settlement funds.

      7. PRELIMINARY APPROVAL OF S til,EMENT

         Within sixty days following execution of this Settlement Agreement by the named
         Plaintiff on behalf of himself and the Settlement Class, by Plaintiff's counsel, and by
         Defendant and its counsel, the Parties shall cause to be filed with the Court a motion,
         to be prepared by Plaintiff's counsel and subject to the approval of Defendants'
         counsel, seeking: (1) preliminary approval of the Settlement Agreement by the Court,
         (2) certification for settlement purposes only of the Settlement Class, (3) approval of
         a form of notice to be sent to members of the Settlement Class, (4) approval of a
         method of giving such notice, (5) the appointment of a Settlement Administrator, and
         (6) the setting of a date for hearing any objections to the proposed settlement and
                                                    4

      LA2097157.1
      212795-10005
      Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 75 of 91 Page ID
                                        #:7947




              giving final approval to the settlement.

            8. NOTICE TO SETTLEMENT CLASS AND RELATED MATTERS

                      A.       The form of notice to be given to the Settlement Class ("Class
              Notice") and the Claim Form shall be approved by the Court as part of the order
              preliminarily approving the settlement. The proposed Class Notice to be presented to
              the Court shall advise each member of the Settlement Class of the pendency of the
              Action, the general nature of the claims asserted in the Action, the general terms of
              this Settlement Agreement, including the provision for the application of Plaintiff s
              counsel for fees and expenses and the incentive payment to the representative
              plaintiff, the effect of final approval of the settlement, if granted, in extinguishing the
              claims of all members of the Settlement Class who have not made a timely election to
              opt out, the right of each member of the Settlement Class to participate in the
              settlement by submitting the Claim Form, the right of each member of the Settlement
              Class to opt out of this settlement, the right of each member of the Settlement Class to
              object to the terms of the Settlement Agreement and the means by which any such
              objection may be asserted, and stating that each member of the Settlement Class who
              does not timely opt out will be bound by the release provisions in this Settlement
              Agreement.

                      B.      The method of giving notice shall be determined by the Court and set
              forth in the order preliminarily approving the settlement. The Parties will jointly
              request the Court to order, and it is a material element of the parties' negotiated
              settlement, that the method to be utilized shall be by first class mail and that only a
              single Class Notice shall be sent to putative class members. The Class Notice shall be
              promptly disseminated by the Settlement Administrator to the members of the
              Settlement Class at the last known address of such persons.

                       C.      The Settlement Administrator shall be responsible for disseminating
               the Class Notice and Claim Form in accordance with the terms of the preliminary
               approval order, processing all Claim Forms submitted by members of the Settlement
               Class, distributing payments to Qualifying Class Members, and making any payment
               from the settlement funds that is required by this Settlement Agreement.

                       D.       Members of the Settlement Class shall have the right to opt out of this
               settlement. To opt out of this settlement, the members of the Settlement Class must
               mail a written request for exclusion from the settlement to the Settlement
               Administrator by first class mail, with a postmark that is no later than the 45th day
               from the date the Class Notice is mailed, as set forth in the Class Notice ("Opt Out
               Deadline"). Any member of the Settlement Class who fails to timely mail such a
               request and who has not made timely submission of a Claim Form shall be barred
               from receiving any settlement payment pursuant to this Settlement Agreement, but
               shall still be bound by the releases contained in this Settlement Agreement.

                                                         5
fra         LA2097157.1
            212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 76 of 91 Page ID
                                  #:7948




               E.      The Class Notice will provide that the deadline for objecting to the
        Settlement Agreement and for filing Claim Forms will be no later than the 45th day
        from the date the Class Notice is mailed.

      9. RELEASE OF CLAIMS

                  A.     It is the mutual intent of all Parties that, in exchange for the
         consideration to be provided as stated herein, this Settlement Agreement shall, to the
         maximum extent permitted by law, operate as a general release that shall forever
         settle, compromise, and extinguish any and all claims, judgments, and/or awards of
         Plaintiff Jeffry Winters, whether known or unknown.

                 B.       Except for the rights and obligations created or preserved by this
         Agreement, Defendant, on the one hand, and Plaintiff Jeffry Winters on the other
         hand, for themselves and their respective employees, insurers, affiliates, parent and
         subsidiary entities, shareholders, officers, directors, attorneys, heirs, executors and
         administrators, release and forever discharge each other and their employees,
         insurers, affiliates, parent and subsidiary entities, shareholders, officers, directors,
         attorneys, insurers, heirs, executors and administrators, from any and all claims,
         rights, demands, obligations, agreements, contracts, representations, promises, liens,
         accounts, debts, liabilities, expenses, damages, costs, interest, attorneys' fees,
         judgments, orders, and causes of actions of every kind and nature, whether known or
         unknown, suspected or unsuspected, existing or claimed to exist, which Defendant,
         on the one hand, and, Plaintiff on the other hand, ever had, now have, or claim to
         have against the other from the beginning of time up to the Final Effective Settlement
         Date.

                C.      It is the mutual intent of all Parties that, in exchange for the
         consideration to be provided as stated herein, this Settlement Agreement shall, to the
         maximum extent permitted by law, operate to settle, compromise, and extinguish any
         and all claims, judgments, and/or awards of the of all members of the Settlement
         Class who do not opt out of this Settlement Agreement, to the extent such claims are
         included within the matters released below.

                D.      Except for the rights and obligations created or preserved by this
         Agreement, Defendant, on the one hand, and all members of the Settlement Class
         who do not opt out of this Settlement Agreement, on the other hand, for themselves
         and their respective employees, insurers, affiliates, parent and subsidiary entities,
         shareholders, officers, directors, attorneys, heirs, executors and administrators, release
         and forever discharge each other and their employees, insurers, affiliates, parent and
         subsidiary entities, shareholders, officers, directors, attorneys, insurers, heirs,
         executors and administrators, from any and all claims, rights, demands, obligations,
         agreements, contracts, representations, promises, liens, accounts, debts, liabilities,
         expenses, damages, costs, interest, attorneys' fees, judgments, orders, and causes of
         actions of every kind and nature, whether known or unknown, suspected or
                                                    6

       LA2097157.1
       212795-10005
      Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 77 of 91 Page ID
                                        #:7949




              unsuspected, existing or claimed to exist, which Defendants, on the one hand, and all
              members of the Settlement Class who do not opt out of this Settlement Agreement, on
              the other hand, ever had, now have, or claim to have against the other that have been,
              could have been, may be or could be alleged in the Action by a Member of the
              Settlement Class, against Base, relating to claims for violation of the Fair Labor
              Standards Act, California Labor Code, including but not limited to, sections 201 —
              204, 210, 226, 226.7, 510, 512, 558, 1174. 1194, 1199 and 2699 (and related Wage
              Orders), Business and Professions Code Section 17200 et seq., claims for recovery of
              statutory penalties and/or attorneys' fees, California Code of Civil Procedure section
              10215, from the beginning of time up to the Final Effective Settlement Date.

                      E.     Plaintiff Jeffry Winters waives all rights under the provisions of
              section 1542 of the California Civil Code only for claims or actions described in
              Paragraph 9.B. supra, which presently reads as follows:

                     "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                     WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
                     EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
                     THIS RELEASE, WHICH, IF KNOWN BY HIM, MUST HAVE
                     MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                     THE DEBTOR."

              Plaintiff Jeffry Winters expressly waives any and all rights he has or may have under
              Civil Code Section 1542 with regard to the claims described above, as applicable to
              them. In connection with this waiver, Plaintiff Winters acknowledges that he is
              aware he may hereafter discover claims presently unknown or unsuspected or facts in
              addition to or different from those which he now knows or believes to be true with
              respect to the claims, matters and causes of action released by this Settlement
              Agreement as set forth above, as applicable to him. Nevertheless, Plaintiff Winters
              intends by this Settlement Agreement to release fully, finally, and forever all such
              matters as described herein. In furtherance of such intention, the releases as set forth
              in this Settlement Agreement shall be and remain in effect as a full and complete
              release of such matters released herein notwithstanding the discovery or existence of
              any additional or different claims or facts relevant thereto. It is expressly understood
              and agreed that this waiver of Civil Code Section 1542 and the releases set forth
               herein are material terms of this Settlement Agreement, and were separately
               negotiated between the Parties.

                      F.      All members of the Settlement Class who do not opt out of this
               Settlement Agreement waive all rights under the provisions of section 1542 of the
               California Civil Code only for claims or actions described in Paragraph 9.D. supra,
               which presently reads as follows:

                      "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                      WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
                                            7

            LA2097157.1
:4•         212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 78 of 91 Page ID
                                  #:7950




               EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
               THIS RELEASE, WHICH, IF KNOWN BY HIM, MUST HAVE
               MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
               THE DEBTOR."

        All such persons expressly waive any and all rights they have or may have under
        Civil Code Section 1542 with regard to the claims described above, as applicable to
        them. In connection with this waiver, they acknowledge that they are aware they may
        hereafter discover claims presently unknown or unsuspected or facts in addition to or
        different from those which they now know or believe to be true with respect to the
        claims, matters and causes of action released by this Settlement Agreement as set
        forth above, as applicable to them. Nevertheless, such Party intends by this
        Settlement Agreement to release fully, finally, and forever all such matters as
        described herein. In furtherance of such intention, the releases as set forth in this
        Settlement Agreement shall be and remain in effect as a full and complete release of
        such matters released herein notwithstanding the discovery or existence of any
        additional or different claims or facts relevant thereto. It is expressly understood and
        agreed that this waiver of Civil Code Section 1542 and the releases set forth herein
        are material terms of this Settlement Agreement, and were separately negotiated
         between the Parties.

                  G.      The releases described herein will become effective only upon final
         approval of this Settlement Agreement by the Court and the expiration of the Final
         Effective Settlement Date. It is agreed that as part of any order granting final
         approval to this Settlement Agreement, the Court shall enter an order and judgment
         that, to the extent permitted by law, permanently restrains and enjoins Plaintiff and
         any members of the Settlement Class who did not timely request exclusion from the
         Settlement Agreement from enforcing, initiating, prosecuting, or otherwise
         maintaining any legal proceeding, judgment, or award against the released parties that
         asserts or is based on any claim arising out of or in any way related to the claims
         described in this paragraph, as is as applicable to them. The release and injunction
         provided for herein shall not bar any action to enforce the provisions of this
         Settlement Agreement. The release and injunction provided for herein shall inure to
          the benefit of the released parties.

       10. FINAL SETTLEMENT APPROVAL HEARING

                 A.      This Settlement Agreement will not become effective as to the
         Settlement  Class  until the Court conducts the final settlement approval hearing (at a
         date to be set by the Court) and enters an order and judgment approving without
         modification all of the material terms of this Settlement Agreement.

                 B.     Counsel for Plaintiff shall be responsible for ensuring that at least the
          following documents are filed with the Court in advance of the final settlement
          approval hearing so that the Court will have a sufficient basis upon which to evaluate
                                                   8

       LA2097157.1
       212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 79 of 91 Page ID
                                  #:7951




        and approve the settlement:

                        (i) A report that includes: (a) a declaration by the Settlement
        Administrator confirming that the Class Notice, the Claim Form, and all other
        required documents have been timely provided to members of the Settlement Class as
        required by this Settlement Agreement; (b) an indication of the total number of
        objections, if any, received from the members of the Settlement Class, and (c) the
        total number of persons who submitted timely exclusion requests;

                        (ii) A Memorandum of Points and Authorities approved by all Parties
         and such other pleadings, evidence, or documents as may be necessary for the Court
         to determine that the settlement terms contained in this Settlement Agreement are
         fair, reasonable, and adequate;

                        (iii) A judgment and order for the Court's signature (a) approving the
         material terms of the settlement contained in this Settlement Agreement as being fair,
         reasonable, and adequate; (b) permanently enjoining all members of the Settlement
         Class who have not timely requested exclusion from pursuing the claims that are
         being released in the Action as against Defendant; and (c) dismissing the Action as
         against all Defendants.

      11. SETTLEMENT AGREEMENT CONTINGENCIES

         The relief to be provided to Settlement Class members under this Settlement
         Agreement will become effective only if the following conditions are satisfied:

               A.     The Court grants preliminary approval of the terms of this Settlement
         Agreement and finds that its terms are sufficient to warrant sending, notice to
         members of the Settlement Class.

                B.     The Court preliminarily certifies for settlement purposes only the
         Settlement Class.

                 C.      The Court designates a Settlement Administrator.

                D.    The Court approves the forms of Class Notice and Claim Form, as
         approved by Counsel for all Parties, and the manner of giving notice to the Settlement
         Class.

                E.       The Court holds a final approval hearing as required by this Settlement
          Agreement.

                  F.      The Court enters an order at or after the final approval hearing finding
          that this Settlement Agreement is fair, reasonable, and adequate to members of the
          Settlement Class.
                                                    9

       LA2097157.1
       212795-10005
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 80 of 91 Page ID

                           •           #:7952
                                                                            •
                    G.       The Court enters a final judgment that releases the claims of the
              members of the Settlement Class and dismisses the Action with prejudice as against
              Defendant, in a form agreeable to counsel for all Parties.

                      H.      No appeal challenging the Court's final judgment is filed or if such
              appeal is filed, at the conclusion of any and all appeals challenging the Court's entry
              of final judgment.

           12. DEFENDANT'S OPTIONAL TERMINATION RIGHT

              Defendant may, in its sole and absolute discretion, elect to terminate this Agreement
              if exclusion requests as provided for in the preliminary approval are in excess of ten
              (10) percent, by serving a written notice of termination on the Court and Plaintiff's
              Counsel, by hand delivery or first class mail, delivered or postmarked no later than
              ten (10) days after the last day for the receipt of exclusion requests as provided in the
              Class Notice.

           13. CALCULATION OF PAYMENTS TO SETTLEMENT CLASS MEMBERS AND CLAIMS PROCEDI

                      A.   The Settlement Class members shall be entitled to compensation based
              on the payment matrix attached hereto as Attachment "B."

                     B.       Members of the Settlement Class shall provide to the Settlement
              Administrator the information required by the Claim Form. Any Settlement Class
              member desiring to be paid under the terms of the Settlement Agreement shall submit
              the completed Claim Form to the Settlement Administrator by first class mail, with a
              postmark that is no later than the 45th day from the date the Class Notice is mailed, or
              submit it electronically by the same date. This date will be set forth on the Claim
              Form ("Claims Deadline").

                      C.      After receiving the Claim Form, the Settlement Administrator shall
              conduct an initial examination to determine the validity of the claims submitted and
              whether the person who submitted the Claim Form is a Qualifying Class Member.
              The Settlement Administrator may, if it deems it appropriate or necessary, ask the
              person submitting the Claim Form to furnish additional information to establish the
              validity of the claim, or complete or provide any missing information.

                       D.     The Settlement Administrator shall furnish copies of all Claim Forms,
               and its recommended determination as to the validity of all claims submitted to
               counsel for Defendant no later than 15 calendar days after the Claims Deadline.
               Defendant shall have 10 days after receipt of the Claim Forms to verify whether each
               person is a Qualifying Class Member. If Defendant believes that one or more
               individuals identified is not, in fact, a Qualifying Class Member, they shall provide
               the Settlement Administrator and Plaintiff's counsel with the names of those
               individuals, along with documentation believed to establish that such individuals are
                                                          10
9?
            LA2097157.1
            212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 81 of 91 Page ID
                                  #:7953




        not Qualifying Class Members. Within 7 days of that submission, Defendant's
        counsel and Plaintiff's counsel shall meet and confer regarding the eligibility status of
        such individuals. If counsel agree that such individuals are not Qualifying Class
        Members, within 7 days from such determination, the person who submitted the
        Claim Form shall be sent a notice of rejected claim by the Settlement Administrator.
        If they are determined to be a Qualifying Class Member, their Claim Forms will be
        processed. To the extent that counsel are not able to agree on the eligibility status of
        an individual who has been identified as a potential Qualifying Class Member,
        counsel may request that the Court promptly resolve the issue as expeditiously and in
         as informal a manner as is consistent with the due process rights of Settlement Class
        members. Any member of the Settlement Class who fails to fully complete or return
         the Claim Form and who does not thereafter respond to or comply with any follow-up
         requests made by the Settlement Administrator to cure any material deficiencies, shall
         be barred from receiving any settlement payment pursuant to this Settlement
         Agreement, but shall still be bound by the releases contained in this Settlement
         Agreement.

                 E.     Upon occurrence of the Final Effective Settlement Date, and after all
         contingencies specified in Paragraph 11 entitled "Settlement Agreement
         Contingencies" have been satisfied, the Settlement Administrator shall promptly
         disburse to each member of the Settlement Class, who has not been successfully
         challenged, the settlement funds to which each such person is entitled, as set forth in
         Paragraph 5 above. The Settlement Administrator shall send each Qualifying Class
         Member a check for the amount to which each person is entitled. The check shall be
         valid for 180 days after its issuance. If any check remains uncashed after 180 days, it
         shall be voided, and the funds shall be remitted to the State of California.

                F.     Within 60 days after the Claims Deadline, the Settlement
         Administrator shall send to counsel for all Parties the total number of Qualifying
         Class Members and the dollar amounts payable to each. Thereafter, the Settlement
         Administrator shall remit to counsel for Defendant any unclaimed funds.

       14. GENERAL PROVISIONS

                 A.      It being the mutual intention of all the Parties that the dispute between
         the Plaintiff and the Settlement Class members on the one hand, and Defendant on the
         other hand, be finally resolved, each of the Parties agrees to use its best efforts to
         effectuate the terms and conditions of this Settlement Agreement and to cooperate in
         good faith to secure Court approval, both preliminary and final, in an expeditious
         manner. The Parties agree to support the terms of the settlement and will not take any
         action or make any comment that might undermine the settlement approval process or
         the settlement.

                 B.      This Settlement Agreement shall be construed and interpreted under
          the laws of the State of California and, as applicable, the laws of the United States. It
                                                   11

       LA2097157.1
       212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 82 of 91 Page ID

                        •         #:7954
                                                                        •
         is agreed that each of the Parties has had the benefit of legal counsel of such Party's
         choosing and that the language of the Settlement Agreement has been reviewed by
         counsel for all Parties. Accordingly, in the event that any ambiguity appears in any
         term, condition, or provision of this Settlement Agreement, such ambiguity is to be
         resolved in favor of carrying out the underlying purpose of the agreement, i.e., to
         achieve a final settlement of the dispute, rather than on the basis of resolving such
         ambiguity in favor of or against a Party or Parties claimed to have been responsible
         for the drafting of the Settlement Agreement or of the portion claimed to be
         ambiguous.

                 C.     This Agreement is deemed to be executed and delivered within the
         County of Los Angeles, State of California, and the rights and obligations of the
         parties hereunder shall be construed and enforced in accordance with, and governed
         by, the laws of the State of California or, as to issues of federal law, the laws of the
         United States. If legal action is nerP.ssary to enforce any of its terms and such action
         may not properly be brought in the Court where the Action is pending, such action
         shall be brought in a court having appropriate jurisdiction within the County of Los
         Angeles. Except as otherwise provided herein, each Party shall bear its own
         attorneys' fees and costs in connection with the Action identified in the recitals above
         and in connection with this Settlement Agreement.

                  D.     The Parties agree, covenant, and represent that this Settlement
         Agreement is and shall be construed to constitute a compromise of, and full accord
         and satisfaction of, doubtful and disputed claims. The Parties further agree, covenant,
         and represent that this Settlement Agreement shall not be treated as an admission of
         liability by Defendant at any time.

                E.       The Parties acknowledge that they have been represented by counsel
         throughout all negotiations that preceded the execution of this Settlement Agreement,
         and that this Settlement Agreement has been executed with the consent and advice of
         counsel.

                 F.      This Settlement Agreement comprises the entire agreement of the
         Parties, and supersedes any documents previously exchanged between the Parties.
         There is no other agreement, written, oral, express, or implied, between the Parties
         with respect to the subject matter hereof, except this Settlement Agreement. The
         Parties acknowledge that no representations, statements or promises made by the
         other Parties, or by their respective agents or attorneys, have been relied upon in
         entering into this Settlement Agreement. The Parties explicitly recognize California
         Civil Code Section 1625 and California Code of Civil Procedure Section 1856(a) and
         their applicability to this Settlement Agreement.

                 G.      This Settlement Agreement may be modified or amended only if such
          modification or amendment is agreed to in writing and signed by a duly authorized
          representative of each Party hereto.
                                                   12

       LA2097157.1
       212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 83 of 91 Page ID
                                  #:7955
                       •
                 H.       This Settlement Agreement shall be binding upon and shall inure to
          the benefit of the respective heirs, assigns, executors, administrators, successors,
          subsidiaries, divisions, and affiliated corporations and partnerships, past and present,
          and trustees, directors, officers, shareholders, partners, attorneys, producers,
          investors, joint venturers, principals, agents, and employees, past and present, of
          Defendant, Plaintiff, and members of the Settlement Class.

                I.      The Court shall retain jurisdiction under California Code of Civil
          Procedure 664.6 to enforce the terms of this settlement.

       15. EXECUTION

       This Settlement Agreement may be executed in counterparts, it being agreed that, when
       submitted to the Court, signature pages containing the signatures of the Plaintiff,
       Plaintiff's counsel, Defendant's authorized representative, and Defendant's counsel shall
       be attached. It is agreed that electronic printouts, photocopies, or facsimile copies of the
       Settlement Agreement signatures may be used with the same force and effect as the
       originals or duplicates thereof.
               This Agreement is entered into as of the date set forth above.



                                                                           y   inters


                                                     Base Productions, Inc.

                                                     By:

                                                     Its:

        APPROVED AS TO FORM BY:


        Date:
                                                            Robert Hennig
                                                            Attorney for Plaintiff Jeffry Winters
                                                            and the Settlement Class


        Date:
                                                            Michael Mallow
                                                            Attorney for Defendant
                                                            Base Productions, Inc.


                                                     13
        LA2097157.1
        212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 84 of 91 Page ID
                                  #:7956




                   K        This Settlement Agreement shall be binding upon and shall inure to
            the benefit of the respective heirs, assigns, executors, administrators, successors,
            subsidiaries, divisions, and affiliated corporations and partnerships, past and present,
            and trustees, directors, officers, shareholders, partners, attorneys, producers,
            investors, joint venturers, principals, agents, and employees, past and present, of
            Defendant, Plaintiffi and members of the Settlement Class.

                  L       The Court shall retain jurisdiction under California Code of Civil
            Procedure 664.6 to enforce the terms of this settlement

         15. E:XECU1TON

         This Settlement Agreement may be executed in counterparts, it being agreed that, when
         submitted to the Court, signature pages containing the signatures of the Plaintiff,
         Plaintiff's counsel, Defendant's authorized representative, and Defendant's counsel shall
         be attached. It is agreed that electronic printouts, photocopies, or facsimile copies of the
         Settlement Agreement signatures may be used with the same force and effect as the
         originals or duplicates thereof.
                 This Agreement is entered into as of the date set forth above.



                                                                       Jeffry Wmters




         APPROVED AS TO FORM BY:


         Date:
                                                           Robert Hennig
                                                           Attorney for Plaintiff Jeffty Winters
                                                           and the Settlement Class


          Date:
                                                           Michael Mallow
                                                           Attorney for Defendant
                                                           Base Productions, Inc.


                                                      13
          LA2097157.1
          212795-10005
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 85 of 91 Page ID

                            •          #:7957
                                                                          •
                  IL       This Settlement Agreement shall be binding upon and shall inure to
           the benefit,of the, respective heirs, assigns, executors, administrators, successors,
           subsidiaries, divisions, and affiliated corporations and partnerships, past and present,
           and trustees, directors, officers, shareholders, partners, attorneys, producers,
           investors; joint venturers, principal's, agents, and employees, past and present, of
           Defendant, Plaintiff, and members of the'Settlenient Class.

                 I.      The Courtsliall retain jurisdiction under California Code of Civil
           Procedure 664.6 to enforce the terms of this settlement.

       15. EXECUTION

        This Settlement Agreement may be executed itt counterparts, it being agreed that, when
        submitted to the Court, signature pages containing the signatures of the Plaintiff,
        Plaintiff's counsel, Defendants authorized representative, and Defendant's counsel shall
        be attached, It is agreed that electronic printouts, photocopies, or facsimile copies of the
        Settlement Agreement signaturesmay be used with the same force. and•effect as the
        originals or duplicates thereof.
                This Agreement is entemclinto as of the dateset forth;above,



                                                                       Jeffry Wintert


                                                      Base Productions, Inc.

                                                      By:

                                                      Its:

        APPROVED AS TO FORM BY:


        Date:
                                                             R.obert tlennig
                                                             Attorney for PlaintiffJeffry Winters
                                                             and the Settlement Class


         Date:      la-                                      Michael Mallow
                                                             Catherine. Brito
                                                             Attcmieyfor Defendant
                                                             Base Productions, Inc.

ti
ti                                                    13
         LA2097157.1
!
         212795-10005.
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 86 of 91 Page ID

                              •        #:7958
                                                           •
                                         ATTACHMENT A
                            LIST OF POSITIONS INCLUDED IN THE CLASS



                      Job Category

            1st Assistant Camera
            2nd Assistant Camera
            2nd Assistant Director
            2nd Phantom DIT
            A2 Back up
            After Affects
            Animator
            Art Dept
            Art Wrap
            Assistant Editor
            Associate Producer
            B Camera
            Best Boy
            Board Operator
            Boom Operator
            BTS Camera
            Camera Operator
            Carpenter
            Coordinator
            Costumer
            Crane Operator
             Editor
             Electricians
             Electricians/Grip
             Field Production Assistants
             Foreperson
             Graphics Mists
             Grip
             Grip/lights
             Jib Assistant
             Jib Operator
             Labor (stage)
             Labor/Swing Person
             Lipstick Cam Op
             Logger

                                               14
            LA2097157.1
r•          212795-10005
r»
     Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 87 of 91 Page ID
                                       #:7959




           On Set Logger
           Online Editor
           P2 Logger
           Production Assistant
           Production Coordinator
           Post Production Assistant
           Prerig Labor/Grip
           Production Supplies
           Prop Master
           Property Handler
           Researcher
           Set Decorator
           Set Dresser
           Set Lighting
           Set Prep
           SLT
           Sound/Boom Op
           Strike crew
           Tape Librarian
           Transcriber
            Wardrobe Assistant
            Wardrobe
            Wrap Crew




m•                                       15
ti          LA2097157.1
            212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 88 of 91 Page ID
                                  #:7960




                                        ATTACHMENT B
                                       PAYMENT MATRIX

       I.     SETTLEMENT SUB-CLASSES

       Defendant denies any and all liability to Plaintiff and to the Settlement Class for any and
       all claims asserted or that might have been asserted in these proceedings.

       However, for the purposes of allocating and distributing payments from the Settlement
       Fund to Qualifying Class Members, members of the Settlement Class shall be divided
       into three Settlement Sub-classes. The Settlement Sub-classes shall be comprised of
       various job categories (identified in Attachment A hereto). For the purposes of
       settlement only, the job categories in Attachment A shall be divided and grouped among
       the three Settlement Sub-classes based on the Parties' mutual understanding of the
       likelihood that Plaintiff will prevail as to each job category (again, recognizing that
       Defendant does not admit that Plaintiff or members of the Settlement Class have any
       meritorious claims). Specifically, each job category will be placed in the three
       Settlement Sub-classes based on the likelihood that it is comprised of non-exempt
       employees, rather than exempt employees or independent contractors. The Parties'
       mutual understanding, for the purposes of settlement, as to Plaintiffs' chance of success
       with respect to each job category is based on well-established state and federal standards
       for identifying independent contractors and employees exempt from the overtime wage
        requirements.

       The three Settlement Sub-classes shall be as follows:

       Settlement Sub-class One. [Includes all settled positions that constitute "keys,"
       "seconds" and highly specialized positions that are likely to be found independent
       contractors or exempt employees. These positions are presumed to spend the majority of
       their time engaged in administration, management or the creative process, or to perform
       specialized functions under little or no supervision often with their own tools and
       equipment]

        Class One Positions include: 1" Assistant Camera; 2'd Assistant Director; After Effects;
        Associate Producer; B Camera Operator; Best Boy; BTS Camera; Camera Operator;
        Costumer; Crane Operator; Editor; Electrician; Foreperson; Jib Operator; Lipstick
        Camera Operator; Online Editor; Prop Master and Wardrobe.

        Settlement Sub-class Two. [Includes all settled positions that include specialized
        "assistants" or those positions that involve some amount of time engaged in
        administration, management or the creative process, but may or may not constitute the
        majority of their time. This Settlement Sub-Class includes job categories that are less
        likely to be found independent contractors or exempt employees than the job categories
        included in Settlement Sub-Class One, but more likely to be found independent
        contractors or exempt employees than those included in Settlement Sub-Class Three.]

                                                    16
        LA2097157.1
        212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 89 of 91 Page ID
                                  #:7961
                        •                                                41)

      Class Two Positions include: 2nd Phantom DIT; r d Assistant Camera; Art Department;
      Assistant Editor; Board Operator; Boom Operator; Electric/Grip; Graphic Artist; Grip;
      Grip/Lights; Jib Assistant; Production Coordinator; Set Lighting; Sound/Boom Operator;
      Transcriber.

       Settlement Sub-class Three. [Includes all settled positions that are not specialized, do not
       work independently and are not believed to involve meaningful administration,
       management or the creative process. These job positions are less likely to be found to be
       independent contractors or exempt employees than those included in Settlement Sub-
       Classes One and Two.]

       Class Three Positions include: A2 Back Up; Art Wrap; Carpenter; Labor; Logger; On Set
       Logger; P2 Logger; Production Assistant; Production Supplies; Property Handler;
       Researcher; Set Decorator; Set Dresser; Set Prep; SLT; Strike Crew; Swing; Tape
       librarian; Wardrobe Assistant; and Wrap Crew.

       II.     METHOD FOR ALLOCATING PAYMENTS TO CLASS MEMBERS IN
               EACH SETTLEMENT SUB-CLASS

       Each Settlement Sub-class will be assigned a specific Daily Settlement Rate. Each
       Settlement Sub-class member will receive their corresponding Daily Settlement Rate for
       each day he or she worked during the class period.

       Daily Settlement Rates will be calculated by determining the likely amount of money to
       paid to putative class members after deducting court-approved attorneys' fees and costs,
       Plaintiff's enhancement and settlement administration costs.

       Daily Settlement Rates will be calculated by first determining the likely amount of
       money to be paid to each Settlement Sub-class (the Weighted Wages). For the purpose of
       this settlement only the Parties agree that the chances of each Settlement Sub-class
       prevailing are as follows:
       Settlement Sub-Class One: 15%
       Settlement Sub-Class Two: 40%
       Settlement Sub-Class Three: 60%.

       The total potential overtime payable to the members of each Settlement Sub-class will be
       calculated. The Weighted Wages for each Settlement Sub-Class will be determined by
       applying the above-noted chances for success to the total potential overtime payable to
       each Settlement Sub-class. For example, if total potential claims for the three Settlement
       Sub-classes were $500,000, $250,000 and $150,000, respectively, and the chance of
       success was 20%, 50% and 70% respectively, the Weighted Wages for the Settlement
       Sub-classes would be $100,000, $125,000 and $105,000, respectively.

        The available Distribution Pool will then be calculated by deducting from the Settlement
        Fund all court-approved attorneys fees and costs, Plaintiff's enhancement payment and
        settlement administration costs.
                                                    17
        LA2097157.1
        212795-10005
Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 90 of 91 Page ID
                                  #:7962




      The formula for determining the available Distribution Pool is as follows:
      Distribution pool = $350,000 Settlement Fund - $122,500 (or other court-approved
      Attorney Fees) - Attorney Costs - $15,000 (Plaintiff Incentive) - Settlement
      Administrator Fees.

      The Distribution Pool will then be apportioned among the three Settlement Sub-Classes
      based on their Weighted Wages. An Apportionment Ratio for each Settlement Sub-Class
      will be calculated based on their respective portions of the total Weighted Wages. For
      example, if the Weighted Wages for the Settlement Sub-classes were $100,000, $125,000
      and $105,000, respectively, the total Weighted Wages would be $330,000. Thus, the
      Apportionment Ratio for the Settlement Sub-classes would be 30%, 38% and 32%
      respectively. The three Settlement Sub-Classes would therefore receive 30%, 38% and
      32%, respectively, of the available Distribution Pool (their Apportioned Amounts).

      In order to determine the Daily Settlement Rate for each Settlement Sub-Class, the
      estimated number of days worked by each of the members in each Settlement Sub-class
      will be added for a total number of days worked in each Settlement Sub-Class.

      The Apportioned Amount for each Settlement Sub-class will then be divided by the total
      number of days worked in that Settlement Sub-Class to calculate the Daily Settlement
      Rate for each Settlement Sub-class.

       Each Settlement Sub-class member will receive their corresponding Daily Settlement
       Rate for each day he or she worked during the class period.




                                                 18
        LA2097157.1
        212795-10005
      Case 2:16-cv-08979-AB-AGR Document 204-2 Filed 11/25/20 Page 91 of 91 Page ID

                           •            #:7963
                                                                      •
                                                PROOF OF SERVICE
       2
            STATE OF CALIFORNIA
       3                                                 SS
            COUNTY OF LOS ANGELES
       4
                  I am over the age of 18 and not a party to the within action. My business address is
       5    1875 Century Park East, Suite 1770, Los Angeles, California 90067.
       6
                 On August 15, 2011, I served the foregoing document(s) described as PLAINTIFF'S
       7    NOTICE OF MOTION AND MOTION FOR AWARD OF REASONABLE ATTYS
            FEES AND COSTS true copies thereof enclosed in a sealed envelope addressed as follows:
       8
                         Michael Mallow                       Counsel for Defendant
       9                 Loeb & Loeb LLP                      Base Productions Inc.
                         10100 Santa Monica Blvd.
       10                Suite 2200
       11                Los Angeles, CA 90067

       12

       13    X     BY MAIL
                   I placed said envelope, postage prepaid, in a United States Mail Receptacle.
       14

       15          (By facsimile) In addition to regular mail, I sent this document via facsimile, number(s)
                   as listed on the attached mailing list.
       16
                   BY PERSONAL SERVICE:
       17
                 (By Overnight Mail) I arranged for such envelope to be delivered to the following
       18
                   address by overnight mail.
       19

       20          I declare under penalty of perjury under the laws of the State of California that the
            foregoing is true and correct.
       21

       22
                   Executed on August 15, 2011 at Los Angeles, California.
       23

       24

       25                                                        ESTHER KIM

       26
fr"
       27
er
       28
